Exhibit 10.1

 

Execution Version

 

 

 

CORESITE, L.P.

 

$200,000,000 4.11% Series A Senior Notes due April 17, 2026
$200,000,000 4.31% Series B Senior Notes due April 17, 2029

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated April 17, 2019

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

Page

SECTION 1.

AUTHORIZATION OF NOTES

1

SECTION 2.

SALE AND PURCHASE OF NOTES

1

 

Section 2.1.

Notes

1

 

Section 2.2.

Parent Guaranty

1

 

Section 2.3.

Subsidiary Guaranties

2

SECTION 3.

CLOSING

2

 

Section 3.1.

First Closing

2

 

Section 3.2.

Second Closing

2

 

Section 3.3.

Failure of the Issuer to Deliver

2

SECTION 4.

CONDITIONS TO CLOSING

3

 

Section 4.1.

Representations and Warranties

3

 

Section 4.2.

Performance; No Default

3

 

Section 4.3.

Compliance Certificates

3

 

Section 4.4.

Opinions of Counsel

3

 

Section 4.5.

Purchase Permitted by Applicable Law, Etc.

4

 

Section 4.6.

Sale of Other Notes

4

 

Section 4.7.

Payment of Special Counsel Fees

4

 

Section 4.8.

Private Placement Number

4

 

Section 4.9.

Changes in Corporate Structure

4

 

Section 4.10.

Subsidiary Guaranty

4

 

Section 4.11.

Funding Instructions; Notice of Closing

4

 

Section 4.12.

Most Favored Lender Notice

5

 

Section 4.13.

Proceedings and Documents

5

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

5

 

Section 5.1.

Organization; Power and Authority

5

 

Section 5.2.

Authorization, Etc.

6

 

Section 5.3.

Disclosure

6

 

Section 5.4.

Organization and Ownership of Shares of Subsidiaries; Affiliates

7

 

Section 5.5.

Financial Statements; Material Liabilities

7

 

Section 5.6.

Compliance with Laws, Other Instruments, Etc.

8

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

Section 5.7.

Governmental Authorizations, Etc.

8

 

Section 5.8.

Litigation; Observance of Agreements, Statutes and Orders

8

 

Section 5.9.

Taxes

8

 

Section 5.10.

Title to Property; Leases

9

 

Section 5.11.

Licenses, Permits, Etc.

9

 

Section 5.12.

Compliance with Employee Benefit Plans

9

 

Section 5.13.

Private Offering by the Issuer

10

 

Section 5.14.

Use of Proceeds; Margin Regulations

11

 

Section 5.15.

Existing Indebtedness; Future Liens

11

 

Section 5.16.

Foreign Assets Control Regulations, Etc.

11

 

Section 5.17.

Status under Certain Statutes

12

 

Section 5.18.

Environmental Matters

12

 

Section 5.19.

Notes and Guaranties Rank Pari Passu

13

 

Section 5.20.

Real Estate Investment Trust Status

13

 

Section 5.21.

Solvency

13

 

Section 5.22.

No Bankruptcy Filing

13

 

Section 5.23.

No Fraudulent Intent

13

SECTION 6.

REPRESENTATIONS OF THE PURCHASERS

13

 

Section 6.1.

Purchase for Investment

13

 

Section 6.2.

Source of Funds

14

SECTION 7.

INFORMATION AS TO THE PARENT AND THE ISSUER

15

 

Section 7.1.

Financial and Business Information

15

 

Section 7.2.

Officer’s Certificate

18

 

Section 7.3.

Visitation

19

 

Section 7.4.

Electronic Delivery

20

SECTION 8.

PAYMENT AND PREPAYMENT OF THE NOTES

20

 

Section 8.1.

Maturity

20

 

Section 8.2.

Optional Prepayments with Make-Whole Amount

20

 

Section 8.3.

Allocation of Partial Prepayments

21

 

Section 8.4.

Maturity; Surrender, Etc.

21

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

Section 8.5.

Purchase of Notes

21

 

Section 8.6.

Make-Whole Amount

22

 

Section 8.7.

Change of Control

23

 

Section 8.8.

Payments Due on Non-Business Days

24

SECTION 9.

AFFIRMATIVE COVENANTS

24

 

Section 9.1.

Compliance with Laws

25

 

Section 9.2.

Insurance

25

 

Section 9.3.

Maintenance of Properties

25

 

Section 9.4.

Payment of Taxes and Claims

25

 

Section 9.5.

Legal Existence, Etc.

26

 

Section 9.6.

Books and Records

26

 

Section 9.7.

Pari Passu Ranking

26

 

Section 9.8.

Subsidiary Guarantors

26

 

Section 9.9.

Maintenance of Status

28

 

Section 9.10.

Most Favored Lender Status

28

 

Section 9.11.

Parent Covenants

29

SECTION 10.

NEGATIVE COVENANTS

30

 

Section 10.1.

Transactions with Affiliates

30

 

Section 10.2.

Merger, Consolidation, Etc.

31

 

Section 10.3.

Line of Business

32

 

Section 10.4.

Terrorism Sanctions Regulations

32

 

Section 10.5.

Liens

32

 

Section 10.6.

Sales of Assets

34

 

Section 10.7.

Limitation on Subsidiary Indebtedness

34

 

Section 10.8.

Consolidated Total Unsecured Indebtedness

35

 

Section 10.9.

Minimum Consolidated Tangible Net Worth

35

 

Section 10.10.

Consolidated Total Indebtedness to Gross Asset Value

35

 

Section 10.11.

Adjusted Consolidated EBITDA to Consolidated Fixed Charges

36

 

Section 10.12.

Secured Indebtedness to Gross Asset Value

37

SECTION 11.

EVENTS OF DEFAULT

37

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

SECTION 12.

REMEDIES ON DEFAULT, ETC.

39

 

Section 12.1.

Acceleration

39

 

Section 12.2.

Other Remedies

40

 

Section 12.3.

Rescission

40

 

Section 12.4.

No Waivers or Election of Remedies, Expenses, Etc.

40

 

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

41

 

Section 13.1.

Registration of Notes

41

 

Section 13.2.

Transfer and Exchange of Notes

41

 

Section 13.3.

Replacement of Notes

41

SECTION 14.

PAYMENTS ON NOTES

42

 

Section 14.1.

Place of Payment

42

 

Section 14.2.

Payment by Wire Transfer

42

 

Section 14.3.

FATCA and Other Tax Information

42

 

SECTION 15.

EXPENSES, ETC.

43

 

Section 15.1.

Transaction Expenses

43

 

Section 15.2.

Certain Taxes

43

 

Section 15.3.

Survival

44

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

44

SECTION 17.

AMENDMENT AND WAIVER

44

 

Section 17.1.

Requirements

44

 

Section 17.2.

Solicitation of Holders of Notes

45

 

Section 17.3.

Binding Effect, Etc.

45

 

Section 17.4.

Notes Held by Issuer, Etc.

45

SECTION 18.

NOTICES

46

SECTION 19.

REPRODUCTION OF DOCUMENTS

46

SECTION 20.

CONFIDENTIAL INFORMATION

47

SECTION 21.

SUBSTITUTION OF PURCHASER

48

SECTION 22.

MISCELLANEOUS

48

 

Section 22.1.

Successors and Assigns

48

 

Section 22.2.

Accounting Terms

48

 

iv

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

 

Page

 

Section 22.3.

Severability

49

 

Section 22.4.

Construction, Etc.

49

 

Section 22.5.

Counterparts

50

 

Section 22.6.

Governing Law

50

 

Section 22.7.

Jurisdiction and Process; Waiver of Jury Trial

50

SECTION 23.

PARENT GUARANTY

51

 

Section 23.1.

Parent Guaranty

51

 

Section 23.2.

Obligations Absolute and Unconditional

51

 

Section 23.3.

Subrogation

53

 

Section 23.4.

Preference

53

 

Section 23.5.

Marshalling

53

 

v

--------------------------------------------------------------------------------



 

SCHEDULE A

 

—

 

Defined Terms

 

 

 

 

 

SCHEDULE 1.1(a)

 

—

 

Form of 4.11% Series A Senior Note due April 17, 2026

 

 

 

 

 

SCHEDULE 1.1(b)

 

—

 

Form of 4.31% Series B Senior Note due April 17, 2029

 

 

 

 

 

SCHEDULE 2.3

 

—

 

Form of Subsidiary Guaranty

 

 

 

 

 

SCHEDULE 4.4(a)(i)

 

—

 

Form of Opinion of Special Counsel for the Parent, the Issuer and the Initial
Subsidiary Guarantors

 

 

 

 

 

SCHEDULE 4.4(a)(ii)

 

—

 

Form of Opinion of Special Counsel for the Parent

 

 

 

 

 

SCHEDULE 4.4(b)

 

—

 

Form of Opinion of Special Counsel for the Purchasers

 

 

 

 

 

SCHEDULE 4.9

 

—

 

Changes in Corporate Structure

 

 

 

 

 

SCHEDULE 5.3

 

—

 

Disclosure Materials

 

 

 

 

 

SCHEDULE 5.4

 

—

 

Subsidiaries of the Issuer and Ownership of Subsidiary Stock

 

 

 

 

 

SCHEDULE 5.5

 

—

 

Financial Statements

 

 

 

 

 

SCHEDULE 5.15

 

—

 

Existing Indebtedness

 

 

 

 

 

SCHEDULE 10

 

—

 

Eligible Real Estate

 

 

 

 

 

SCHEDULE 11

 

—

 

Existing Credit Facilities

 

 

 

 

 

PURCHASER SCHEDULE

 

—

 

Information Relating to Purchasers

 

vi

--------------------------------------------------------------------------------



 

CORESITE, L.P.
1001 17th Street, Suite 500
Denver, Colorado 80202

 

$200,000,000 4.11% Series A Senior Notes due April 17, 2026
$200,000,000 4.31% Series B Senior Notes due April 17, 2029

 

April 17, 2019

 

TO EACH OF THE PURCHASERS LISTED IN
THE PURCHASER SCHEDULE HERETO:

 

Ladies and Gentlemen:

 

Each of CORESITE, L.P., a Delaware limited partnership (the “Issuer”), and
CORESITE REALTY CORPORATION, a Maryland corporation (the “Parent”) (in respect
of Sections 22.6, 22.7 and 23 hereof), agrees with each of the Purchasers as
follows:

 

SECTION 1.                         AUTHORIZATION OF NOTES.

 

The Issuer will authorize the issue and sale of (a) $200,000,000 aggregate
principal amount of its 4.11% Series A Senior Notes due April 17, 2026 (as
amended, restated or otherwise modified from time to time pursuant to Section 17
and including any such notes issued in substitution therefor pursuant to
Section 13, the “Series A Notes”) and (b) $200,000,000 aggregate principal
amount of its 4.31% Series B Senior Notes due April 17, 2029 (as amended,
restated or otherwise modified from time to time pursuant to Section 17 and
including any such notes issued in substitution therefor pursuant to Section 13,
the “Series B Notes,” and, together with the Series A Notes, collectively, the
“Notes”). The Series A Notes shall be substantially in the form set out in
Schedule 1.1(a) and the Series B Notes shall be substantially in the form set
out in Schedule 1.1(b). Certain capitalized and other terms used in this
Agreement are defined in Schedule A and, for purposes of this Agreement, the
rules of construction set forth in Section 22.4 shall govern.

 

SECTION 2.                         SALE AND PURCHASE OF NOTES.

 

Section 2.1.                                Notes. Subject to the terms and
conditions of this Agreement, the Issuer will issue and sell to each Purchaser
and each Purchaser will purchase from the Issuer, at the Closings provided for
in Section 3, Notes in the principal amount and in the Series specified opposite
such Purchaser’s name in the Purchaser Schedule at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

 

Section 2.2.                                Parent Guaranty. The payment by the
Issuer of its obligations hereunder and under the Notes and the performance by
the Issuer of its obligations under this Agreement will be unconditionally
guaranteed by the Parent, pursuant and subject to the terms of the parent
guaranty contained in Section 23 hereof (the “Parent Guaranty”).

 

--------------------------------------------------------------------------------



 

Section 2.3.                                Subsidiary Guaranties. The payment
by the Issuer of all amounts due on the Notes and all of its other payment
obligations under this Agreement may from time to time be absolutely and
unconditionally guaranteed by the Subsidiary Guarantors pursuant to and subject
to the terms of the Subsidiary Guaranty of each Subsidiary Guarantor, which
shall be substantially in the form of Schedule 2.3 attached hereto (as amended,
modified or supplemented from time to time, each a “Subsidiary Guaranty,” and
collectively, the “Subsidiary Guaranties”), and otherwise in accordance with the
provisions of Section 9.8 hereof.

 

SECTION 3.                         CLOSING.

 

Section 3.1.                                First Closing. The sale and purchase
of (a) the Series A Notes and (b) an aggregate principal amount of $125,000,000
of the Series B Notes (clauses (a) and (b), collectively, the “First Installment
Notes”) to be purchased by each applicable Purchaser shall occur at the offices
of Morgan, Lewis & Bockius, LLP, 101 Park Avenue, New York, New York 10178-0060,
at 10:00 a.m., New York City time, at a closing (the “First Closing”) on
April 17, 2019 (the “First Closing Date”). At the First Closing the Issuer will
deliver to each applicable Purchaser the First Installment Notes to be purchased
by such Purchaser in the form of a single Note of each Series to be purchased by
such Purchaser (or such greater number of Notes of each such Series in
denominations of at least $100,000 as such Purchaser may request) dated the
First Closing Date and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Issuer or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Issuer in
accordance with the funding instructions delivered pursuant to Section 4.11.

 

Section 3.2.                                Second Closing. The sale and
purchase of an aggregate principal amount of $75,000,000 of the Series B Notes
(the “Second Installment Notes”) to be purchased by each applicable Purchaser
shall occur at the offices of Morgan, Lewis & Bockius, LLP, 101 Park Avenue, New
York, New York 10178-0060, at 10:00 a.m., New York City time, at a closing (the
“Second Closing”) on any Business Day on or prior to July 17, 2019 as the Issuer
may select with at least five Business Days’ written notice to the applicable
Purchasers in accordance with Section 4.11 (the “Second Closing Date”). At the
Second Closing the Issuer will deliver to each applicable Purchaser the Second
Installment Notes to be purchased by such Purchaser in the form of a single
Series B Note to be purchased by such Purchaser (or such greater number of Notes
of each such Series in denominations of at least $100,000 as such Purchaser may
request) dated the Second Closing Date and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Issuer or its order of immediately available funds in the amount of the purchase
price therefor by wire transfer of immediately available funds for the account
of the Issuer in accordance with the funding instructions delivered pursuant to
Section 4.11.

 

Section 3.3.                                Failure of the Issuer to Deliver. If
at either Closing the Issuer shall fail to tender any Note to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement with respect to such Closing, without thereby waiving any rights
such Purchaser may have by reason of such failure by the Issuer to tender such
Notes or any of the conditions specified in Section 4 not having been fulfilled
to such Purchaser’s satisfaction.

 

2

--------------------------------------------------------------------------------



 

SECTION 4.                         CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the applicable Closing for such Notes is subject to the fulfillment
to such Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:

 

Section 4.1.                                Representations and Warranties. The
representations and warranties of the Issuer in this Agreement and of each
Initial Subsidiary Guarantor in the Subsidiary Guaranty shall be correct
(a) with respect to the First Closing, on the date of this Agreement and on the
First Closing Date and (b) with respect to the Second Closing, on the date of
this Agreement and on the Second Closing Date.

 

Section 4.2.                                Performance; No Default. The Parent
and the Issuer shall have performed and complied with all agreements and
conditions contained in this Agreement, and each Initial Subsidiary Guarantor
shall have performed and complied with all agreements and conditions contained
in the Subsidiary Guaranty, in each case, required to be performed or complied
with by it prior to or at the applicable Closing, and before and after giving
effect to the issue and sale of the Notes to be issued at such Closing (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing. None of the Parent,
the Issuer nor any Subsidiary shall have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10 had such
Section applied since such date.

 

Section 4.3.                                Compliance Certificates.

 

(a)                                 Officer’s Certificate. The Parent, on behalf
of the Issuer and each Initial Subsidiary Guarantor, shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the applicable
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
with respect to such Closing have been fulfilled as of the date of the
applicable Closing.

 

(b)                                 Secretary’s Certificate. The Parent, on
behalf of the Issuer and each Initial Subsidiary Guarantor, shall have delivered
to such Purchaser a certificate of its Secretary or Assistant Secretary, dated
the date of the applicable Closing, certifying as to (i) the resolutions
attached thereto and other corporate, limited partnership or limited liability
company proceedings, as applicable, relating to the authorization, execution and
delivery of the Notes to be issued at such Closing, this Agreement and the
Subsidiary Guaranty, as applicable, and (ii) such entity’s organizational
documents as then in effect.

 

Section 4.4.                                Opinions of Counsel. Such Purchaser
shall have received opinions in form and substance satisfactory to such
Purchaser, dated the First Closing Date (for the First Closing) or the Second
Closing Date (for the Second Closing) (a) from (i) Latham & Watkins LLP, special
counsel for the Parent, the Issuer and the Initial Subsidiary Guarantors,
covering the matters set forth in Schedule 4.4(a)(i) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request and (ii) Venable LLP, special Maryland
counsel for the Parent, covering the matters set forth in Schedule
4.4(a)(ii) and covering such other customary matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Parent, the Issuer and the Initial

 

3

--------------------------------------------------------------------------------



 

Subsidiary Guarantors hereby instruct their counsels to deliver such opinions to
the Purchasers) and (b) from Morgan, Lewis & Bockius LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

Section 4.5.                                Purchase Permitted by Applicable
Law, Etc. On the date of such Closing such Purchaser’s purchase of Notes to be
issued at such Closing shall (a) be permitted by the laws and regulations of
each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including Regulation T, U or X of the Board of Governors of the
Federal Reserve System) and (c) not subject such Purchaser to any tax, penalty
or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof. If requested by such Purchaser
at least ten Business Days prior to the date of the applicable Closing, such
Purchaser shall have received an Officer’s Certificate certifying as to such
matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.

 

Section 4.6.                                Sale of Other Notes.
Contemporaneously with such Closing the Issuer shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at such Closing as specified in the Purchaser Schedule.

 

Section 4.7.                                Payment of Special Counsel Fees.
Without limiting Section 15.1, the Issuer shall have paid on or before such
Closing the reasonable and documented fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Issuer at least one Business Day
prior to such Closing.

 

Section 4.8.                                Private Placement Number. A Private
Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for each Series of Notes to
be issued at the applicable Closing.

 

Section 4.9.                                Changes in Corporate Structure.
Except as set forth in Schedule 4.9 or as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, none of the
Parent, the Issuer or any Initial Subsidiary Guarantor shall have changed its
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

 

Section 4.10.                         Subsidiary Guaranty. Each Initial
Subsidiary Guarantor shall have duly authorized, executed and delivered the
Subsidiary Guaranty and such Purchaser shall have received a copy thereof.

 

Section 4.11.                         Funding Instructions; Notice of Closing. 
At least three Business Days prior to the First Closing Date, each Purchaser
purchasing Notes on the First Closing Date shall have received written
instructions signed by a Responsible Officer on letterhead of the Issuer
directing the manner of payment of the purchase price for the Notes and setting
forth (a) the name

 

4

--------------------------------------------------------------------------------



 

and address of the transferee bank, (b) such transferee bank’s ABA number and
(c) the account name and number into which the purchase price for such
Purchaser’s Notes is to be deposited.  At least five Business Days prior to the
Second Closing Date, each Purchaser purchasing Notes on the Second Closing Date
shall have received written instructions signed by a Responsible Officer on
letterhead of the Issuer (i) notifying such Purchaser of the date selected for
the Second Closing Date in accordance with Section 3.2, and (ii) directing the
manner of payment of the purchase price for the Notes and setting forth (A) the
name and address of the transferee bank, (B) such transferee bank’s ABA number
and (C) the account name and number into which the purchase price for such
Purchaser’s Notes is to be deposited.

 

Section 4.12.                         Most Favored Lender Notice. Each Purchaser
shall have received a Most Favored Lender Notice with respect to any Most
Favored Covenants as of the date of the applicable Closing; provided that a Most
Favored Lender Notice need not be delivered on the Second Closing Date if the
Most Favored Covenants as of the Second Closing Date remain the same as those on
the First Closing Date so long as each applicable Purchaser shall have received
such Most Favored Lender Notice.

 

Section 4.13.                         Proceedings and Documents. All corporate,
limited partnership, limited liability company and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.

 

SECTION 5.                         REPRESENTATIONS AND WARRANTIES OF THE ISSUER.

 

The Issuer represents and warrants to each Purchaser that:

 

Section 5.1.                                Organization; Power and Authority.
(a) The Parent is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Parent has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and to perform the provisions hereof.

 

(b)                                 The Issuer is a limited partnership duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign limited
partnership and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Issuer
has the limited partnership power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.

 

5

--------------------------------------------------------------------------------



 

(c)                                  Each Initial Subsidiary Guarantor is a
limited liability company or limited partnership, as the case may be, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign limited
liability company or limited partnership, as the case may be, and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each Initial Subsidiary Guarantor
has the limited liability company or limited partnership power and authority, as
the case may be, to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver the Subsidiary Guaranty and to perform the
provisions thereof.

 

Section 5.2.                                Authorization, Etc. (a) This
Agreement has been duly authorized by all necessary corporate action on the part
of the Parent, and this Agreement constitutes a legal, valid and binding
obligation of the Parent enforceable against the Parent in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) (the “Enforceability Exceptions”).

 

(b)                                 This Agreement and the Notes have been duly
authorized by all necessary limited partnership action on the part of the
Issuer, and this Agreement constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of the Issuer
enforceable against the Issuer in accordance with its terms, except as such
enforceability may be limited by the Enforceability Exceptions.

 

(c)                                  The Subsidiary Guaranty has been duly
authorized by all necessary limited liability company or limited partnership
action, as the case may be, on the part of each Initial Subsidiary Guarantor,
and the Subsidiary Guaranty constitutes a legal, valid and binding obligation of
such Initial Subsidiary Guarantor enforceable against such Initial Subsidiary
Guarantor in accordance with its terms, except as such enforceability may be
limited by the Enforceability Exceptions.

 

Section 5.3.                                Disclosure. The Issuer, through its
agents, Citigroup Global Markets Inc. and KeyBanc Capital Markets Inc., have
delivered to each Purchaser a copy of a Confidential Private Placement
Memorandum, dated March 2019, which was posted to IntraLinks on March 13, 2019
(the “Memorandum”), relating to the transactions contemplated hereby. The
Memorandum, together with all public filings of the Parent made with the SEC
since December 31, 2018, fairly describes, in all material respects, the general
nature of the business and principal properties of the Parent, the Issuer and
the Subsidiaries. The Memorandum, the financial statements listed in Schedule
5.5 and the documents, certificates or other writings delivered to the
Purchasers, including any public filings made with the SEC by the Parent since
December 31, 2018, in each case identified in Schedule 5.3 hereof (collectively,
the “Disclosure Documents”), taken as a whole, do not contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading in light of the circumstances under
which they were made; provided that, with respect to projections, estimates and
other forward-looking information, the Issuer represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time. Except as disclosed

 

6

--------------------------------------------------------------------------------



 

in the Disclosure Documents, since December 31, 2018, there has been no change
in the financial condition, operations, business or properties of the Parent,
the Issuer or any Subsidiary except changes that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There
is no fact known to the Issuer that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

Section 5.4.                                Organization and Ownership of Shares
of Subsidiaries; Affiliates. (a) Schedule 5.4 contains (except as noted therein)
as of the date hereof complete and correct lists of (i) the Issuer’s
Subsidiaries, showing, as to each Subsidiary, the name thereof, the jurisdiction
of its organization, and the percentage of shares of each class of its capital
stock or similar Equity Interests outstanding owned by the Issuer and each
Subsidiary and whether such Subsidiary is an Initial Subsidiary Guarantor,
(ii) the Issuer’s Affiliates, other than Subsidiaries and (iii) the directors
and senior officers of the Parent and the Issuer.

 

(b)                                 All of the outstanding shares of capital
stock or similar Equity Interests of each Subsidiary shown in Schedule 5.4 as
being owned by the Issuer and its Subsidiaries have been validly issued, are
fully paid and non-assessable and are owned by the Issuer or another Subsidiary
free and clear of any Lien that is prohibited by this Agreement.

 

(c)                                  Each Subsidiary is a corporation, limited
partnership, limited liability company or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation,
limited partnership, limited liability company or other legal entity and, where
applicable, is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each such Subsidiary
has the corporate, limited partnership, limited liability company or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)                                 No Subsidiary of the Issuer is subject to
any legal, regulatory, contractual or other restriction (other than customary
limitations imposed by corporate law or similar statutes and customary
limitations imposed by the terms of agreements governing Non-Recourse
Indebtedness) restricting the ability of such Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Parent, the
Issuer or any Subsidiary that owns outstanding shares of capital stock or
similar Equity Interests of such Subsidiary.

 

Section 5.5.                                Financial Statements; Material
Liabilities. The Issuer has delivered or made available to each Purchaser copies
of the financial statements of the Parent and its Subsidiaries listed on
Schedule 5.5. All of such financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Parent and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and the
absence of footnotes). The Parent and its

 

7

--------------------------------------------------------------------------------



 

Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.

 

Section 5.6.                                Compliance with Laws, Other
Instruments, Etc. The execution, delivery and performance by the Parent of this
Agreement, the Issuer of this Agreement and the Notes and each Initial
Subsidiary Guarantor of the Subsidiary Guaranty will not (i) contravene, result
in any breach of, or constitute a default under, or result in the creation of
any Lien in respect of any property of the Parent, the Issuer or any Initial
Subsidiary Guarantor under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, shareholders
agreement or any other agreement or instrument to which the Parent, the Issuer
or any Initial Subsidiary Guarantor is bound or by which the Parent, the Issuer
or any Initial Subsidiary Guarantor or any of their respective properties may be
bound or affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Parent, the Issuer or any
Initial Subsidiary Guarantor or (iii) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Parent,
the Issuer or any Initial Subsidiary Guarantor.

 

Section 5.7.                                Governmental Authorizations, Etc. No
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by (a) the Parent of this Agreement or (b) the Issuer of
this Agreement and the Notes, in each case except for consents, approvals,
authorizations, registrations, filings and declarations which have been duly
obtained, taken, given or made and are in full force and effect.

 

Section 5.8.                                Litigation; Observance of
Agreements, Statutes and Orders. (a) All Material litigation affecting the
Parent, the Issuer or any Subsidiary is disclosed in “Part I—Item 3. Legal
Proceedings” of the Parent’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2018 and listed in Schedule 5.3 hereto. Except as disclosed
thereon, there are no actions, suits, investigations or proceedings pending or,
to the best knowledge of the Issuer, threatened in writing against or affecting
the Parent, the Issuer or any Subsidiary or any property of the Parent, the
Issuer or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 None of the Parent, the Issuer or any
Subsidiary is (i) in default under any agreement or instrument to which it is a
party or by which it is bound, (ii) in violation of any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or (iii) in
violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 5.9.                                Taxes. Each of the Parent, the
Issuer and each Subsidiary has filed all material tax returns that are required
to have been filed in any jurisdiction, and have paid all taxes shown to be due
and payable on such returns and all other taxes and assessments levied upon them
or their properties, assets, income or franchises, to the extent such taxes and
assessments have

 

8

--------------------------------------------------------------------------------



 

become due and payable and before they have become delinquent, except for any
taxes and assessments (i) the amount of which, individually or in the aggregate,
is not Material or (ii) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Parent, the Issuer or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Issuer knows of no
reasonable basis for any other tax or assessment that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
charges, accruals and reserves on the books of each of the Parent, the Issuer
and the Subsidiaries in respect of U.S. federal, state or other taxes for all
fiscal periods are adequate in all Material respects. The U.S. federal income
tax liabilities of the Parent, the Issuer and the Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2014.

 

Section 5.10.                         Title to Property; Leases. The Parent, the
Issuer and the Subsidiaries have good and sufficient title to their respective
owned properties that individually or in the aggregate are Material, including
all such properties reflected in the most recent audited balance sheet referred
to in Section 5.5 or purported to have been acquired by the Parent, the Issuer
or any Subsidiary after such date (except as sold or otherwise disposed of in
the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement. All leases that individually or in the aggregate
are Material are valid and subsisting and are in full force and effect in all
material respects.

 

Section 5.11.                         Licenses, Permits, Etc. (a) The Parent,
the Issuer and the Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others.

 

(b)                                 To the best knowledge of the Issuer, no
product or service of the Parent, the Issuer or any Subsidiary infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.

 

(c)                                  To the best knowledge of the Issuer, there
is no Material violation by any Person of any right of the Parent, the Issuer or
any Subsidiary with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Parent, the Issuer or any Subsidiary.

 

Section 5.12.                         Compliance with Employee Benefit Plans.
(a) The Issuer and each ERISA Affiliate have operated and administered each Plan
in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Neither the Issuer nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA (other than for PBGC premiums due but not delinquent
under section 4007 of ERISA) or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Issuer or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of

 

9

--------------------------------------------------------------------------------



 

the Issuer or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to section 430(k) of the Code or to any such penalty or excise tax
provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

 

(b)                                 The present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities. The term “benefit
liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

 

(c)                                  The Issuer and its ERISA Affiliates have
not incurred withdrawal liabilities under section 4201 or 4204 of ERISA in
respect of Multiemployer Plans that individually or in the aggregate are
Material.

 

(d)                                 The expected postretirement benefit
obligation (determined as of the last day of the Issuer’s most recently ended
fiscal year in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 715-60, without regard to liabilities attributable
to continuation coverage mandated by section 4980B of the Code) of the Parent
and its Subsidiaries is not Material.

 

(e)                                  The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code. The representation by the Issuer to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds to be used to pay the purchase price of the Notes to
be purchased by such Purchaser.

 

(f)                                   The Parent, the Issuer and their
Subsidiaries do not have any Non-U.S. Plans.

 

Section 5.13.                         Private Offering by the Issuer. None of
the Parent, the Issuer or any Initial Subsidiary Guarantor nor anyone acting on
their behalf has offered the Notes, the Parent Guaranty, the Subsidiary Guaranty
or any similar Securities for sale to, or solicited any offer to buy the Notes,
the Parent Guaranty, the Subsidiary Guaranty or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 80 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. None of the
Parent, the Issuer or any Initial Subsidiary Guarantor nor anyone acting on its
behalf has taken, or will take, any action that would subject the issuance or
sale of the Notes or the execution and delivery of the Parent Guaranty or the
Subsidiary Guaranty to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any securities or blue sky
laws of any applicable jurisdiction.

 

10

--------------------------------------------------------------------------------



 

Section 5.14.                         Use of Proceeds; Margin Regulations. The
Issuer will apply the proceeds of the sale of the Notes hereunder as set forth
in the Memorandum. No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Issuer in a
violation of Regulation X of said Board (12 CFR 224) or to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 10% of the value of the consolidated assets of the
Issuer and its Subsidiaries and the Issuer does not have any present intention
that margin stock will constitute more than 25% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.

 

Section 5.15.                         Existing Indebtedness; Future Liens.
(a) Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Parent, the Issuer and the
Subsidiaries as of December 31, 2018 (including descriptions of the obligors and
obligees (or the agent, trustee or other entity acting in a similar capacity on
behalf of the obligees), principal amounts outstanding, any collateral therefor
and any Guaranties thereof), since which date there has been no Material change
in the amounts, interest rates, sinking funds, installment payments or
maturities of the Indebtedness of the Parent, the Issuer or the Subsidiaries.
None of the Parent, the Issuer or any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of the Parent, the Issuer or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Parent, the Issuer or
any Subsidiary that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.

 

(a)                                 Except as disclosed in Schedule 5.15, none
of the Parent, the Issuer or any Subsidiary has agreed or consented to cause or
permit any of its property, whether now owned or hereafter acquired, to be
subject to a Lien that secures Indebtedness or to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness.

 

(b)                                 None of the Parent, the Issuer or any
Subsidiary is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Parent, the Issuer or such
Subsidiary, any agreement relating thereto or any other agreement (including its
charter or any other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Issuer,
except as disclosed in Schedule 5.15.

 

Section 5.16.                         Foreign Assets Control Regulations, Etc.
(a) None of the Parent, the Issuer or any Controlled Entity (i) is a Blocked
Person, (ii) has been notified that its name appears or may in the future appear
on a State Sanctions List or (iii) is a target of sanctions that have been
imposed by the United Nations or the European Union.

 

(b)                                 None of the Parent, the Issuer or any
Controlled Entity (i) has violated, been found in violation of, or been charged
or convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws or (ii) to the Issuer’s knowledge, is
under

 

11

--------------------------------------------------------------------------------



 

investigation by any Governmental Authority for possible violation of any U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.

 

(c)                                  No part of the proceeds from the sale of
the Notes hereunder:

 

(i)                                     constitutes or will constitute funds
obtained on behalf of any Blocked Person or will otherwise be used by the Issuer
or any Controlled Entity, directly or indirectly, (A) in connection with any
investment in, or any transactions or dealings with, any Blocked Person, (B) for
any purpose that would cause any Purchaser to be in violation of any U.S.
Economic Sanctions Laws or (C) otherwise in violation of any U.S. Economic
Sanctions Laws;

 

(ii)                                  will be used, directly or indirectly, in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Money Laundering Laws; or

 

(iii)                               will be used, directly or indirectly, for
the purpose of making any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage, in each case which would be in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Corruption Laws.

 

(d)                                 Each of the Parent and the Issuer has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that the Parent, the Issuer
and each Controlled Entity is and will continue to be in compliance with all
applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

 

Section 5.17.                         Status under Certain Statutes. None of the
Parent, the Issuer or any Subsidiary is subject to regulation under the
Investment Company Act of 1940, the Public Utility Holding Company Act of 2005,
the ICC Termination Act of 1995 or the Federal Power Act.

 

Section 5.18.                         Environmental Matters. (a) None of the
Parent, the Issuer or any Subsidiary have knowledge of any claim or has received
any written notice of any claim, and no proceeding has been instituted asserting
any claim against the Parent, the Issuer or any Subsidiary or any of their
respective real properties now or formerly owned, leased or operated by any of
them, alleging any damage to the environment or violation of any Environmental
Laws, except, in each case, such as could not reasonably be expected to result
in a Material Adverse Effect.

 

(b)                                 None of the Parent, the Issuer or any
Subsidiary have knowledge of any facts which would give rise to any claim,
public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  None of the Parent, the Issuer or any
Subsidiary have stored any Hazardous Substances on real properties now or
formerly owned, leased or operated by any of them in a

 

12

--------------------------------------------------------------------------------



 

manner which is contrary to any Environmental Law that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 

(d)                                 None of the Parent, the Issuer or any
Subsidiary have disposed of any Hazardous Substances in a manner which is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  All buildings on all real properties now
owned, leased or operated by the Parent, the Issuer or any Subsidiary are in
compliance with applicable Environmental Laws, except where failure to comply
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

Section 5.19.                         Notes and Guaranties Rank Pari Passu. The
payment obligations of the Issuer under this Agreement and, upon issuance, the
Notes, and the payment obligations of each Note Guarantor under its Note
Guaranty, will rank at least pari passu in right of payment with all other
unsecured and unsubordinated Indebtedness (actual or contingent) of the Issuer
or such Note Guarantor, as the case may be, including, without limitation, all
unsecured Indebtedness of the Issuer or any Note Guarantor, as the case may be,
described on Schedule 5.15 hereto, which is not therein designated as
subordinated Indebtedness.

 

Section 5.20.                         Real Estate Investment Trust Status. The
Parent is qualified as a Real Estate Investment Trust under the Code. The shares
of common Equity Interests of the Parent are listed on the New York Stock
Exchange.

 

Section 5.21.                         Solvency. As of the date of the applicable
Closing and after giving effect to the transactions contemplated by this
Agreement and the Note Guaranties, including issuance of the Notes hereunder,
the Parent and its consolidated Subsidiaries, on a consolidated basis, are
Solvent.

 

Section 5.22.                         No Bankruptcy Filing. None of the Parent,
the Issuer nor any Initial Subsidiary Guarantor is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of its assets or property, and the Issuer has no
knowledge of any Person contemplating the filing of any such petition against
it, the Parent or any Initial Subsidiary Guarantor.

 

Section 5.23.                         No Fraudulent Intent. Neither the
execution and delivery of this Agreement and the Note Guaranties nor the
performance of any actions required hereunder or thereunder is being undertaken
by the Parent, the Issuer or any Initial Subsidiary Guarantor with or as a
result of any actual intent by any of such Persons to hinder, delay or defraud
any entity to which any of such Persons is now or will hereafter become
indebted.

 

SECTION 6.                         REPRESENTATIONS OF THE PURCHASERS.

 

Section 6.1.                                Purchase for Investment. (a) Each
Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control. Each
Purchaser understands that the Notes have

 

13

--------------------------------------------------------------------------------



 

not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Issuer is
not required to register the Notes.

 

(b)                                 Each Purchaser severally represents that it
is an “accredited investor” within the meaning of subparagraph (a)(1), (2),
(3) or (7) of Rule 501 of Regulation D under the Securities Act acting for its
own account (and not for the account of others) or as a fiduciary or agent for
others (which others are also “accredited investors”). Each Purchaser further
severally represents that such Purchaser has had the opportunity to ask
questions of the Issuer and received answers concerning the terms and conditions
of the sale of the Notes.

 

Section 6.2.                                Source of Funds. Each Purchaser
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

 

(a)                                 the Source is an “insurance company general
account” (as the term is defined in the U.S. Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

 

(b)                                 the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)                                  the Source is either (i) an insurance
company pooled separate account, within the meaning of PTE 90-1 or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Issuer in writing pursuant to this clause
(c), no employee benefit plan or group of plans maintained by the same employer
or employee organization beneficially owns more than 10% of all assets allocated
to such pooled separate account or collective investment fund; or

 

(d)                                 the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer

 

14

--------------------------------------------------------------------------------



 

or by the same employee organization and managed by such QPAM, represent more
than 20% of the total client assets managed by such QPAM, the conditions of
Part I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a
Person controlling or controlled by the QPAM maintains an ownership interest in
the Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Issuer in writing pursuant to this clause (d);
or

 

(e)                                  the Source constitutes assets of a
“plan(s)” (within the meaning of Part IV(h) of PTE 96-23 (the “INHAM
Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the
meaning of Part IV(a) of the INHAM Exemption), the conditions of Part I(a),
(g) and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a Person
controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Issuer
and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Issuer in
writing pursuant to this clause (e); or

 

(f)                                   the Source is a governmental plan; or

 

(g)                                  the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Issuer in writing
pursuant to this clause (g); or

 

(h)                                 the Source does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

SECTION 7.                         INFORMATION AS TO THE PARENT AND THE ISSUER.

 

Section 7.1.                                Financial and Business Information.
The Issuer shall deliver to each Purchaser (until the Second Closing) and each
holder of a Note that is an Institutional Investor:

 

(a)                                 Quarterly Statements — within 60 days (or
such shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Parent’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Parent is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under the Primary Credit Facility or the date on
which such corresponding financial statements are delivered under the Primary
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each quarterly fiscal period in each fiscal year of the
Parent (other than the last quarterly fiscal period of each such fiscal year),
copies of,

 

15

--------------------------------------------------------------------------------



 

(i)                                     a consolidated unaudited balance sheet
of the Parent and its Subsidiaries as at the end of such quarter, and

 

(ii)                                  consolidated unaudited statements of
income or operations, changes in shareholders’ equity and cash flows of the
Parent and its Subsidiaries, for such quarter and (in the case of the second and
third quarters) for the portion of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent as fairly presenting, in
all material respects, the financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments and the absence of footnotes, provided that delivery
within the time period specified above of copies of the Parent’s Form 10-Q
prepared in accordance with the requirements therefor and filed with the SEC in
accordance with Section 7.4 shall be deemed to satisfy the requirements of this
Section 7.1(a);

 

(b)                                 Annual Statements — within 120 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Parent’s Annual Report on Form 10-K (the
“Form 10-K”) with the SEC regardless of whether the Parent is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under the Primary Credit Facility or the date on
which such corresponding financial statements are delivered under the Primary
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each fiscal year of the Parent, copies of

 

(i)                                     a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such year, and

 

(ii)                                  consolidated statements of income or
operations, changes in shareholders’ equity and cash flows of the Parent and its
Subsidiaries for such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based (except for a qualification or
an exception to the extent related to the maturity or refinancing of the loans
under the Primary Credit Facility or the Notes)) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;
provided that delivery within the time period specified above of

 

16

--------------------------------------------------------------------------------



 

copies of the Parent’s Form 10-K for such fiscal year prepared in accordance
with the requirements therefor and filed with the SEC in accordance with
Section 7.4, together with an opinion of independent public accountants as
described above, shall be deemed to satisfy the requirements of this
Section 7.1(b);

 

(c)                                  SEC and Other Reports — if, and for so long
as, (i) the Parent is not required to file reports with the SEC or (ii) a
Default or Event of Default exists, promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Parent, the Issuer or any Subsidiary (x) to its principal lending banks as a
whole (excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or (y) to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Parent, the Issuer or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Parent, the Issuer or any Subsidiary to the public
concerning developments that are Material;

 

(d)                                 Notice of Default or Event of Default —
promptly, and in any event within five days after a Responsible Officer of the
Issuer becoming aware of the existence of any Default or Event of Default or
that any Person has given any notice, or taken any action with respect to, a
claimed default hereunder or that any Person has given any notice or taken any
action with respect to a claimed default of the type referred to in
Section 11(f), a written notice specifying the nature and period of existence
thereof and what action the Issuer is taking or proposes to take with respect
thereto;

 

(e)                                  ERISA Matters — if, and for so long as,
(i) the Parent is not required to file reports with the SEC or (ii) a Default or
Event of Default exists, promptly, and in any event within five days after a
Responsible Officer of the Issuer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Issuer or an ERISA Affiliate proposes to take with respect thereto:

 

(i)                                     with respect to any Plan, any reportable
event, as defined in section 4043(c) of ERISA and the regulations thereunder,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the date hereof;

 

(ii)                                  the institution by the PBGC, or the
threatening by the PBGC of the institution of, proceedings under section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Issuer or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or

 

(iii)                               any event, transaction or condition that
results in the incurrence of any liability by the Issuer or any ERISA Affiliate
pursuant to Title I or IV of ERISA (other than for PBGC premiums due but not
delinquent under section 4007 of ERISA) or the penalty or excise tax provisions
of the Code relating to employee benefit plans, or in the imposition of any Lien
on any of the rights, properties or assets of the Issuer or any ERISA Affiliate
pursuant to Title I or IV of ERISA or such penalty or excise tax provisions, if
such

 

17

--------------------------------------------------------------------------------



 

liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

 

(f)                                   Notices from Governmental Authority — if,
and for so long as, (i) the Parent is not required to file reports with the SEC
or (ii) a Default or Event of Default exists, promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Parent, the Issuer or
any Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;

 

(g)                                  Resignation or Replacement of Auditors —
if, and for so long as, (i) the Parent is not required to file reports with the
SEC or (ii) a Default or Event of Default exists, within ten days following the
date on which the Parent’s auditors resign or the Parent elects to change
auditors, as the case may be, notification thereof, together with such further
information as the Required Holders may reasonably request; and

 

(h)                                 Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Parent,
the Issuer or any Subsidiary or relating to the ability of the Issuer to perform
its obligations hereunder and under the Notes or any Note Guarantor to perform
its obligations under its Note Guaranty as from time to time may be reasonably
requested by any Purchaser (prior to the Second Closing) or any holder of a
Note; provided that, except as set forth in Section 22.2 or as would otherwise
be required to be delivered pursuant to Section 7.1(c), so long as no Default or
Event of Default has occurred and is continuing, none of the Parent, the Issuer
or any Subsidiary shall be required to prepare or deliver monthly financial
statements or any other financial statements other than those (i) described in
Section 7.1(a) and (b) above, or (ii) included in the Parent’s Form 10-Q and
Form 10-K.

 

Section 7.2.                                Officer’s Certificate. Each set of
financial statements delivered to a Purchaser (prior to the Second Closing) or a
holder of a Note pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer of the Parent:

 

(a)                                 Covenant Compliance — setting forth: the
information from such financial statements that is required in order to
establish whether the Issuer was in compliance with the requirements of Sections
10.7, 10.8, 10.9, 10.10, 10.11 and 10.12 and any Incorporated Covenant during
the quarterly or annual period covered by the financial statements then being
furnished (including with respect to each such provision that involves
mathematical calculations, the information from such financial statements that
is required to perform such calculations); detailed calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Section; the calculation of the amount, ratio or percentage
then in existence; a list of properties included in the Unencumbered Asset Pool;
and the amount, if any, and description of extraordinary, unusual or
non-recurring charges, expenses, losses or gains excluded from the determination
of Net Operating Income for such period. In the event that the Parent, the
Issuer or any Subsidiary has made an election to measure any financial liability
using fair value (which election is being disregarded for purposes of
determining compliance with this Agreement pursuant to Section 22.2) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;

 

18

--------------------------------------------------------------------------------



 

(b)                                 Event of Default — certifying that such
Senior Financial Officer has reviewed the relevant terms hereof and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Parent, the Issuer and the Subsidiaries from the beginning
of the quarterly or annual period covered by the statements then being furnished
to the date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including any such event or condition resulting from the failure of the
Parent, the Issuer or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Parent, the Issuer or such Subsidiary shall have taken or proposes to take with
respect thereto; and

 

(c)                                  Subsidiary Guarantors — setting forth a
list of all Subsidiaries that are Subsidiary Guarantors and certifying that each
Subsidiary that is required to be a Subsidiary Guarantor pursuant to Section 9.8
is a Subsidiary Guarantor, in each case, as of the date of such Senior Financial
Officer’s certificate.

 

Section 7.3.                                Visitation. The Issuer shall permit,
and will cause the Parent to permit, the representatives of each Purchaser
(prior to the Second Closing) and each holder of a Note that is an Institutional
Investor:

 

(a)                                 No Default — if no Default or Event of
Default then exists, at the expense of such Purchaser or such holder and upon
reasonable prior notice to the Parent or the Issuer, as the case may be, to
visit the principal executive offices of the Parent or the Issuer, to discuss
the affairs, finances and accounts of the Parent, the Issuer and the
Subsidiaries with the Parent’s or the Issuer’s officers, and (with the consent
of the Parent or the Issuer, as the case may be, which consent will not be
unreasonably withheld) its independent public accountants (it being understood
and agreed that only one such request for a discussion with the Parent’s
independent public accountants shall be made per fiscal year by all Purchasers
or holders of Notes and such discussion shall be held on or around the end of
the SAS 100 review period and that a Senior Financial Officer of the Parent or
the Issuer, as the case may be, shall receive reasonable prior notice of, and
shall be entitled (but not required) to be present at, any such meeting), and
(with the consent of the Parent or the Issuer, as the case may be, which consent
will not be unreasonably withheld) to visit the other offices and properties of
the Parent, the Issuer and each Subsidiary, all at such reasonable times and as
often as may be reasonably requested in writing; provided that only one such
visit or one such discussion shall be made per fiscal year by each Purchaser or
holder of Notes; and

 

(b)                                 Default — if a Default or Event of Default
then exists, at the expense of the Issuer to visit and inspect any of the
offices or properties of the Parent, the Issuer or any Subsidiary, to examine
all their respective books of account, records, reports and other papers, to
make copies and extracts therefrom and to discuss their respective affairs,
finances and accounts with their respective officers and independent public
accountants (and by this provision the Issuer authorizes and has caused the
Parent to authorize said accountants to discuss the affairs, finances and
accounts of the Parent, the Issuer and the Subsidiaries (provided, that
representatives of the Parent and the Issuer shall receive reasonable prior
notice of, and shall be entitled (but not required) to be present at, any such
discussion), all at such times and as often as may be requested.

 

19

--------------------------------------------------------------------------------



 

Section 7.4.                                Electronic Delivery. Financial
statements, opinions of independent certified public accountants, other
information and Officer’s Certificates that are required to be delivered by the
Issuer pursuant to Sections 7.1 and 7.2 shall be deemed to have been delivered
if the Issuer satisfies or causes to be satisfied any of the following
requirements with respect to such financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates, as
the case may be:

 

(a)                                 such financial statements satisfying the
requirements of Section 7.1(a) or (b) and related Officer’s Certificate
satisfying the requirements of Section 7.2 and any other information required
under paragraphs (c) through (h) of Section 7.1 are delivered to each Purchaser
or holder of a Note by e-mail at the e-mail address set forth in such
Purchaser’s or holder’s Purchaser Schedule or as communicated from time to time
in a separate writing delivered to the Issuer;

 

(b)                                 the Parent shall have timely filed such
Form 10-Q or Form 10-K, satisfying the requirements of Section 7.1(a) or
Section 7.1(b), as the case may be, with the SEC on EDGAR and shall have made
such form available on its home page on the Internet, which is located at
www.coresite.com as of the date of this Agreement;

 

(c)                                  such financial statements satisfying the
requirements of Section 7.1(a) or Section 7.1(b) and related Officer’s
Certificate satisfying the requirements of Section 7.2 and any other information
required under paragraphs (c) through (h) of Section 7.1 are timely posted by or
on behalf of the Parent on IntraLinks or on any other similar website to which
each Purchaser or holder of Notes has free access; or

 

(d)                                 the Parent shall have filed any of the items
referred to in Section 7.1(c) with the SEC on EDGAR and shall have made such
items available on its home page on the Internet or on IntraLinks or on any
other similar website to which each Purchaser or holder of Notes has free
access;

 

provided, however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
paragraphs (b), (c) or (d), the Issuer shall have given each Purchaser or holder
of a Note prior written notice, which may be by e-mail or in accordance with
Section 18, of such posting or filing in connection with each delivery; provided
further, that upon request of any Purchaser or holder to receive paper copies of
such forms, financial statements, other information and Officer’s Certificates
or to receive them by e-mail, the Issuer will promptly e-mail them or deliver
such paper copies, as the case may be, to such Purchaser or holder.

 

SECTION 8.                         PAYMENT AND PREPAYMENT OF THE NOTES.

 

Section 8.1.                                Maturity. As provided therein, the
entire unpaid principal balance of the Series A Notes and the Series B Notes
shall be due and payable on the respective stated Maturity Date thereof.

 

Section 8.2.                                Optional Prepayments with Make-Whole
Amount. The Issuer may, at its option, upon notice as provided below, prepay at
any time all, or from time to time any part of, the Notes of any Series, in an
amount not less than 5% of the aggregate principal amount of the Notes

 

20

--------------------------------------------------------------------------------



 

of such Series then outstanding in the case of a partial prepayment, at 100% of
the principal amount so prepaid, and the Make-Whole Amount determined for the
prepayment date with respect to such principal amount (provided that no
Make-Whole Amount shall be due if such Notes are prepaid during the last 30 days
prior to the Maturity Date of such Notes); provided, however, that the Issuer
may prepay all or any part of any Series (rather than all or any part of all
Series) of Notes only so long as no Default or Event of Default shall have
occurred and be continuing. The Issuer will give each holder of such Series of
Notes written notice of each optional prepayment under this Section 8.2 not less
than ten days and not more than 60 days prior to the date fixed for such
prepayment unless the Issuer and the Required Holders agree to another time
period pursuant to Section 17. Each such notice shall specify such date (which
shall be a Business Day), the aggregate principal amount and Series of the Notes
to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3) and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer of the Issuer as to the estimated Make-Whole Amount, if any, for such
Notes due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Any such notice of prepayment delivered in connection with a
refinancing, the proceeds of which are to be used to make such prepayment, may
be made, if expressly so stated in such notice to be, contingent upon the
consummation of such refinancing and may be revoked by the Issuer in the event
such refinancing is not consummated; provided that such notice of revocation is
in writing. Two Business Days prior to such prepayment, the Issuer shall deliver
to each holder of such Series of Notes a certificate of a Senior Financial
Officer of the Issuer specifying the calculation of such Make-Whole Amount, if
any, as of the specified prepayment date.

 

Section 8.3.                                Allocation of Partial Prepayments.
(a) In the case of each partial prepayment of Notes pursuant to Section 8.2, the
principal amount of the Notes to be prepaid shall be allocated among all of the
Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.

 

(b)                                 Any prepayments pursuant to Section 8.7
shall be applied only to the Notes of the holders electing to participate in
such prepayment.

 

Section 8.4.                                Maturity; Surrender, Etc. In the
case of each prepayment of Notes pursuant to this Section 8, the principal
amount of each Note to be prepaid shall, subject to the penultimate sentence of
Section 8.2, mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Issuer shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Issuer and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

 

Section 8.5.                                Purchase of Notes. The Issuer will
not and will not permit any of its Affiliates to purchase, redeem, prepay or
otherwise acquire, directly or indirectly, any Series of the outstanding Notes
except (a) upon the payment or prepayment of such Series of the Notes in

 

21

--------------------------------------------------------------------------------



 

accordance with this Agreement and the Notes or (b) pursuant to a written offer
to purchase any outstanding Notes of such Series made by the Issuer or an
Affiliate pro rata to the holders of all Notes of such Series at the time
outstanding upon the same terms and conditions; provided that the Issuer may
only make an offer to purchase an individual Series of Notes (rather than all
Notes) so long as no Default or Event of Default shall have occurred and be
continuing.  Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least ten Business Days. If the holders of
more than 50% of the principal amount of the Notes of such Series then
outstanding accept such offer, the Issuer shall promptly notify the remaining
holders of such Series of Notes of such fact and the expiration date for the
acceptance by holders of such Series of Notes of such offer shall be extended by
the number of days necessary to give each such remaining holder at least five
Business Days from its receipt of such notice to accept such offer. The Issuer
will promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.

 

Section 8.6.                                Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note of any Series, an amount
equal to the excess, if any, of the Discounted Value of the Remaining Scheduled
Payments with respect to the Called Principal of such Note over the amount of
such Called Principal, provided that the Make-Whole Amount may in no event be
less than zero. For the purposes of determining the Make-Whole Amount, the
following terms have the following meanings:

 

“Called Principal” means, with respect to any Note of any Series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note of
any Series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on such Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any Series, the sum of (a) 0.50% plus (b) the yield to maturity implied by the
“Ask Yield(s)” reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on-the-run U.S. Treasury securities (“Reported”) having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there are no such U.S. Treasury securities Reported having a
maturity equal to such Remaining Average Life, then such implied yield to
maturity will be determined by (i) converting U.S. Treasury bill quotations to
bond equivalent yields in accordance with accepted financial practice and
(ii) interpolating linearly between the “Ask Yields” Reported for the applicable
most recently issued actively traded on-the-run U.S. Treasury securities with
the maturities (1) closest to and greater than such Remaining Average Life and
(2) closest to and less than such Remaining Average Life. The

 

22

--------------------------------------------------------------------------------



 

Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note of such Series.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note of such Series.

 

“Remaining Average Life” means, with respect to any Called Principal of any
Series, the number of years obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment with respect to such Called Principal by
(b) the number of years, computed on the basis of a 360-day year comprised of
twelve 30-day months and calculated to two decimal places, that will elapse
between the Settlement Date with respect to such Called Principal and the
scheduled due date of such Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any Series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date; provided that if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes of such
Series, then the amount of the next succeeding scheduled interest payment will
be reduced by the amount of interest accrued to such Settlement Date and
required to be paid on such Settlement Date pursuant to Section 8.2 or
Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

Section 8.7.                                Change of Control.

 

(a)                                 Notice of Change of Control. The Issuer
will, no later than ten Business Days after any Responsible Officer of the
Issuer has knowledge of the occurrence of any Change of Control, give written
notice of such Change of Control to each holder of Notes. If a Change of Control
Prepayment Event has occurred, such notice shall contain and constitute an offer
by the Issuer to prepay Notes as described in paragraph (b) of this Section 8.7
and shall be accompanied by the certificate described in paragraph (e) of this
Section 8.7.

 

23

--------------------------------------------------------------------------------



 

(b)                                 Offer to Prepay Notes. The offer to prepay
Notes contemplated by paragraph (a) of this Section 8.7 shall be an offer to
prepay, in accordance with and subject to this Section 8.7, all, but not less
than all, the Notes held by each holder (in this case only, “holder” in respect
of any Note registered in the name of a nominee for a disclosed beneficial owner
shall mean such beneficial owner) on a date (which date shall be a Business Day)
specified in such offer (the “Proposed Prepayment Date”). Such date shall be not
less than 30 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the Business Day nearest to the 45th day after the date
of such offer).

 

(c)                                  Acceptance; Rejection. A holder of Notes
may accept or reject the offer to prepay made pursuant to this Section 8.7 by
causing a notice of such acceptance or rejection to be delivered to the Issuer
at least ten Business Days prior to the Proposed Prepayment Date. A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this
Section 8.7, or to accept an offer as to all of the Notes held by the holder, in
each case on or before the tenth Business Day preceding the Proposed Prepayment
Date shall be deemed to constitute a rejection of such offer by such holder.

 

(d)                                 Prepayment. Prepayment of the Notes to be
prepaid pursuant to this Section 8.7 shall be at 100% of the principal amount of
such Notes, together with accrued and unpaid interest thereon (but without any
make-whole, premium, penalty or Make-Whole Amount whatsoever or howsoever
described).

 

(e)                                  Officer’s Certificate. Each offer to prepay
Notes pursuant to this Section 8.7 shall be accompanied by a certificate,
executed by a Senior Financial Officer of the Issuer and dated the date of such
offer, specifying: (i) the Proposed Prepayment Date; (ii) that such offer is
made pursuant to this Section 8.7; (iii) the principal amount of each Note
offered to be prepaid; (iv) the interest that would be due on each Note offered
to be prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions
of this Section 8.7 required to be fulfilled prior to the giving of notice have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change of Control Prepayment Event.

 

Section 8.8.                                Payments Due on Non-Business Days.
Anything in this Agreement or the Notes to the contrary notwithstanding,
(x) except as set forth in clause (y), any payment of interest on any Note that
is due on a date that is not a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; and (y) any payment
of principal of or Make-Whole Amount on any Note (including principal due on the
Maturity Date of such Note) that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

SECTION 9.                                           AFFIRMATIVE COVENANTS.

 

From the date of this Agreement until the First Closing and thereafter, so long
as any of the Notes are outstanding, the Issuer covenants that:

 

24

--------------------------------------------------------------------------------



 

Section 9.1.                                Compliance with Laws. Without
limiting Section 10.4, the Issuer will, and will cause the Parent and each
Subsidiary to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject (including ERISA, Environmental
Laws, the USA PATRIOT Act and the other laws and regulations that are referred
to in Section 5.16) and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2.                                Insurance. The Issuer will, and will
cause the Parent and each Subsidiary to, maintain, with financially sound and
reputable insurers, insurance with respect to their respective properties and
businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities of established reputations engaged in the same
or a similar business and similarly situated to the extent necessary to ensure
that non-maintenance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.3.                                Maintenance of Properties. The
Issuer will, and will cause the Parent and each Subsidiary to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times in all Material respects; provided that this Section 9.3 shall not prevent
the Parent, the Issuer or any Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and the Issuer has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.4.                                Payment of Taxes and Claims. The
Issuer will, and will cause the Parent and each Subsidiary to, file all material
tax returns required to be filed in any jurisdiction and to pay and discharge
all taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Parent, the Issuer or any Subsidiary; provided that none of the
Parent, the Issuer or any Subsidiary need pay any such tax, assessment, charge,
levy or claim if (i) the amount, applicability or validity thereof is contested
by the Parent, the Issuer or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Parent, the Issuer or such Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Parent, the Issuer or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

25

--------------------------------------------------------------------------------



 

Section 9.5.                                Legal Existence, Etc. Subject to
Section 10.2, the Issuer will, and will cause the Parent to, at all times
preserve and keep its limited partnership or corporate existence, as the case
may be, in full force and effect. Subject to Sections 10.2 and 10.6, the Issuer
will, and will cause the Parent to, at all times preserve and keep in full force
and effect the limited liability company, limited partnership or other
organizational existence of each of its Subsidiaries (unless merged into the
Parent, the Issuer, a Subsidiary Guarantor or a Wholly Owned Subsidiary) and all
rights and franchises of the Parent, the Issuer and its Subsidiaries unless, in
the good faith judgment of the Parent or the Issuer, the termination of or
failure to preserve and keep in full force and effect such corporate existence,
right or franchise could not, individually or in the aggregate, have a Material
Adverse Effect.

 

Section 9.6.                                Books and Records. The Issuer will,
and will cause the Parent and each Subsidiary to, maintain proper books of
record and account in conformity with GAAP and in conformity in all material
respects with all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Parent, the Issuer or such Subsidiary,
as the case may be. The Issuer will, and will cause the Parent and each
Subsidiary to, keep books, records and accounts which, in reasonable detail,
accurately reflect in all material respects all transactions and dispositions of
assets. The Parent, the Issuer and the Subsidiaries have devised a system of
internal accounting controls sufficient to provide reasonable assurances that
their respective books, records, and accounts accurately reflect all
transactions and dispositions of assets and the Issuer will, and will cause the
Parent and each Subsidiary to, continue to maintain such system.

 

Section 9.7.                                Pari Passu Ranking. The Issuer will
ensure that its payment obligations under this Agreement and the Notes, and the
payment obligations of each Note Guarantor under its Note Guaranty, will at all
times rank at least pari passu, without preference or priority, with all other
unsecured and unsubordinated Indebtedness of the Issuer and such Note Guarantor,
as applicable.

 

Section 9.8.                                Subsidiary Guarantors. (a) The
Issuer may, and may cause the Parent to, at its election (but subject to
Section 9.8(c)), at any time or from time to time, cause any Subsidiary which is
not then a Subsidiary Guarantor to become a Subsidiary Guarantor if the
following conditions are satisfied:

 

(i)                                     each holder of a Note shall have
received an executed Subsidiary Guaranty or joinder to an existing Subsidiary
Guaranty from such Subsidiary Guarantor;

 

(ii)                                  to the extent required by or otherwise
delivered pursuant to a Principal Credit Facility, each holder of a Note shall
have received an opinion or opinions of counsel in all applicable jurisdictions
to the combined effect that such Subsidiary Guaranty of such Subsidiary
Guarantor has been duly authorized, executed and delivered by such Subsidiary
Guarantor and constitutes a legal, valid and binding obligation enforceable
against such Subsidiary Guarantor in accordance with its terms, all as subject
to any exceptions and assumptions of the type set forth in the opinions
referenced in Section 4.4 and as are reasonable under the circumstances;

 

(iii)                               to the extent required by or otherwise
delivered pursuant to a Principal Credit Facility, each holder of a Note shall
have received a certificate of the Secretary (or

 

26

--------------------------------------------------------------------------------



 

other appropriate officer or person) of the new Subsidiary Guarantor as to due
authorization, charter documents, board resolutions and the incumbency of
officers and containing representations and warranties on behalf of such
Subsidiary Guarantor to the same effect, mutatis mutandis, as those contained in
Sections 5.1, 5.2, 5.6, 5.7, 5.19, 5.21 and 5.22 of this Agreement (but with
respect to such Subsidiary Guarantor and such Subsidiary Guaranty rather than
the Issuer);

 

(iv)                              to the extent fees and expenses are required
to be paid pursuant to a Principal Credit Facility in connection with such
Subsidiary becoming obligated on any Indebtedness under or with respect to such
Principal Credit Facility, all reasonable fees and expenses of the holders of
the Notes, including, without limitation, the reasonable fees of not more than
one special counsel representing all of the holders of the Notes in all
applicable jurisdictions, incurred in connection with the execution and delivery
of the Subsidiary Guaranty shall be paid or payable by the Issuer; and

 

(v)                                 to the extent required by or otherwise
delivered pursuant to a Principal Credit Facility, each holder of a Note shall
have received a certificate of a Senior Financial Officer of the Issuer that at
such time and immediately after giving effect to such Subsidiary Guaranty no
Default or Event of Default shall have occurred and be continuing.

 

(b)                                 Subject to Section 9.8(c), at the election
of the Issuer and by written notice to each holder of Notes, any Subsidiary
Guarantor, including any Initial Subsidiary Guarantor, may be discharged from
all of its obligations and liabilities under its Subsidiary Guaranty and shall
be automatically released from its obligations thereunder without the need for
the execution or delivery of any other document by the holders or any other
Person; provided, in each case, that (i) after giving effect to such release and
discharge no Default or Event of Default shall have occurred and be continuing,
(ii) no amount is then due and payable under such Subsidiary Guaranty and
(iii) within ten Business Days after such occurrence, each holder of Notes shall
have received a certificate of a Senior Financial Officer of the Issuer to the
foregoing effect and setting forth the information (including reasonably
detailed computations) reasonably required to establish compliance with the
foregoing requirements; provided further that, in the event that at any time
after a Subsidiary Guarantor has been released from its Subsidiary Guaranty
pursuant to this Section 9.8 and such Subsidiary thereafter becomes obligated on
any Indebtedness under or with respect to any Principal Credit Facility, its
Subsidiary Guaranty shall be automatically reinstated and the Issuer shall,
within ten Business Days after such occurrence (or such later date as agreed by
the Required Holders), cause such Subsidiary so required to become a Subsidiary
Guarantor to execute and deliver the documents required in Section 9.8(a);
provided further, however, that in the event that at any time, a Pool Owner that
is not otherwise obligated on any Indebtedness under or with respect to any
Principal Credit Facility (and is not therefore otherwise required to become a
Subsidiary Guarantor pursuant to this Section 9.8) becomes obligated on any
Indebtedness (other than ordinary course operating Indebtedness of such Pool
Owner that is otherwise permitted under the terms of clause (d), (f), (g),
(h) or (i) of Section 10.7), the Issuer shall, within ten Business Days after
such occurrence (or such later date as agreed by the Required Holders), cause
such Pool Owner to become a Subsidiary Guarantor and to execute and deliver the
documents required in Section 9.8(a).

 

27

--------------------------------------------------------------------------------



 

(c)                                  The Issuer agrees that so long as any
Subsidiary is a guarantor or borrower under or with respect to any Principal
Credit Facility, such Subsidiary shall at all such times be a Subsidiary
Guarantor in accordance with the provisions of Section 9.8(a); provided that,
for the avoidance of doubt, no Subsidiary shall be deemed to be a guarantor or
borrower under or with respect to any Principal Credit Facility if such
Subsidiary is released from its obligations thereunder simultaneously with the
release from its Subsidiary Guaranty.

 

Section 9.9.                                Maintenance of Status. The Issuer
shall make commercially reasonable efforts to cause the Parent to at all times
remain qualified as a Real Estate Investment Trust under the Code and to remain
in compliance in all material respects with all provisions necessary to the
qualification of the Parent as a Real Estate Investment Trust under the Code.

 

Section 9.10.                         Most Favored Lender Status. (a) If at any
time the Parent, the Issuer or any Subsidiary Guarantor is a party to, shall
enter into or shall assume or otherwise become bound or obligated under any
Principal Credit Facility (or any amendment thereto) that contains a Most
Favored Covenant, then the Issuer shall provide a Most Favored Lender Notice in
respect of such Most Favored Covenant. Such Most Favored Covenant shall be
deemed automatically incorporated by reference into this Agreement, mutatis
mutandis, as if set forth in full herein, effective as of the date when such
Most Favored Covenant shall have become effective under such Principal Credit
Facility (unless such date is prior to the date of this Agreement, in which case
such covenant will be deemed incorporated effective as of the date of this
Agreement) and any event of default in respect of any such Most Favored Covenant
so included herein shall be deemed to be an Event of Default under
Section 11(c) (after giving effect to any grace or cure provisions under such
Principal Credit Facility). Thereafter, upon the request of any holder of a Note
(and, prior to the Second Closing, any Purchaser), the Issuer shall enter into
any additional agreement or amendment to this Agreement reasonably requested by
such holder to further evidence any of the foregoing.

 

(b)                                 (i) Any Most Favored Covenant incorporated
into this Agreement (herein referred to as an “Incorporated Covenant”) pursuant
to this Section 9.10 shall be deemed automatically amended herein to reflect any
subsequent amendments made to such Most Favored Covenant under the applicable
Principal Credit Facility (provided that, if a Default or an Event of Default
then exists and the amendment of such Incorporated Covenant would make such
covenant less restrictive on the Issuer, then the prior written consent thereto
of the Required Holders shall be required as a condition to such amendment) and
(ii) any Incorporated Covenant shall be deemed automatically deleted from this
Agreement at such time as such Most Favored Covenant is deleted or otherwise
removed from the applicable Principal Credit Facility or such applicable
Principal Credit Facility shall be terminated (provided that, if a Default or an
Event of Default then exists, then the prior written consent thereto of the
Required Holders shall be required as a condition to such deletion or removal);
provided, however, that if any fee or other consideration is paid to the lenders
under such Principal Credit Facility for such amendment or deletion, the
equivalent of such fee or other consideration shall be paid to the holders of
the Notes upon the effectiveness of such amendment or deletion. Upon the
occurrence of any event described in clause (i) of the preceding sentence, upon
the request of the Issuer or any holder of Notes, the holders of Notes and the
Issuer shall enter into any additional agreement or amendment to this Agreement
reasonably requested by the Issuer or a holder of Notes, as the case may be,
evidencing the amendment of any such Incorporated Covenant. Upon the occurrence
of any event described in clause (ii) of the second

 

28

--------------------------------------------------------------------------------



 

preceding sentence, upon the request of the Issuer, the holders of Notes shall
enter into any additional agreement or amendment to this Agreement reasonably
requested by the Issuer evidencing the deletion and termination of any such
Incorporated Covenant.

 

(c)                                  “Most Favored Lender Notice” means, in
respect of any Most Favored Covenant, a written notice to each of the holders of
the Notes (and in the case of any Note registered in the name of a nominee for a
disclosed beneficial owner, to such beneficial owner, rather than such nominee,
on the date of such notice) and Purchasers (prior to the Second Closing)
delivered promptly, and in any event within ten Business Days after the
inclusion of such Most Favored Covenant in any Principal Credit Facility, from a
Responsible Officer referring to the provisions of this Section 9.10 and setting
forth a reasonably detailed description of such Most Favored Covenant and
related explanatory calculations, as applicable.

 

(d)                                 In no event shall the financial covenants
herein or the related definitions used therein contained in this Agreement as in
effect (x) on the date of this Agreement or (y) after any further amendments or
other modifications to this Agreement other than by operation of this
Section 9.10, as the case may be (a “Baseline Financial Covenants”), be deemed
or construed to be modified, excluded or terminated by operation of the terms of
this Section 9.10 to be less restrictive than as set forth in the Baseline
Financial Covenants or to be inoperative; provided that if any financial
covenant (whether as a covenant or an event of default) contained in a Principal
Credit Facility (other than an Incorporated Covenant which, for the avoidance of
doubt, will be subject to clause (b) above) includes (i) a definition of “Gross
Asset Value” (or such similar definition) that includes a multiplier similar to
the multiplier in clause (b) of the definition of “Gross Asset Value” herein
that is greater than ten, the multiplier set forth in clause (b) of the
definition of “Gross Asset Value” herein shall be modified by operation of the
terms of this Section 9.10 to be less restrictive on the Issuer and its
Subsidiaries, but in no event shall such multiplier exceed 11 and/or (ii) a
definition of “Leased Asset NOI Amount” (or such similar definition) that
includes a multiplier similar to the multiplier set forth at the end of the
definition of “Leased Asset NOI Amount” herein, then the multiplier set forth at
the end of the definition of “Leased Asset NOI Amount” herein shall be modified
by operation of the terms of this Section 9.10 to be less restrictive on the
Issuer and its Subsidiaries, but in no event shall such multiplier exceed six;
provided, further, that, if at any time after April 20, 2017 a change or
modification, or proposed change or modification, of an accounting principle or
standard, including GAAP, results or would result in a classification or
reclassification of an obligation, including in connection with the
implementation of Accounting Standards Update 2016-02, Leases (Topic 842),
issued by the Financial Accounting Standards Board, or any successor provision
thereto, and the Primary Credit Facility is amended as a result, each financial
covenant herein and the related definitions used therein shall be deemed
automatically amended, mutatis mutandis, to reflect all changes and
modifications made to the respective covenant under the Primary Credit Facility
that corresponds to such financial covenant. In connection with any amendment to
this Agreement pursuant to this paragraph (d), the Issuer shall provide a Most
Favored Lender Notice which meets the requirements of paragraph (c) of this
Section 9.10.

 

Section 9.11.                         Parent Covenants. The Issuer shall cause
the Parent to comply with the following covenants:

 

29

--------------------------------------------------------------------------------



 

(a)                                 The Parent shall have as its sole business
purpose owning ownership interests of the Issuer, performing duties as the
general partner of the Issuer, making equity investments in the Issuer and doing
and performing any and all acts and things in service of the foregoing, and
shall not engage in any business or activities other than those described in
this Section 9.11(a); provided that the Parent may make additional investments
in other entities at any time; provided further, that if investments by the
Parent (exclusive of ownership interests in the Issuer) in the aggregate at any
time exceed 5% of the Parent’s gross assets (defined as consolidated total
assets of the Parent and its Subsidiaries plus accumulated depreciation), the
Issuer shall (i) so notify the Purchasers and/or the holders of the Notes, as
applicable, in connection with its delivery of financial statements pursuant to
Section 7.1(a) and (b), making reference in such notice to this Section 9.11(a),
and (ii) upon the written request of the Required Holders, thereafter provide to
each holder of a Note that is an Institutional Investor (and, prior to the
Second Closing, each Purchaser), for such time as the Parent’s investments
(exclusive of ownership interests in the Issuer) exceed such threshold (together
with each delivery of financial statements required by Sections 7.1(a) and (b))
an unaudited consolidated balance sheet and an unaudited consolidated statement
of operations of the Issuer and its Subsidiaries, excluding footnotes, for the
relevant date and period.

 

(b)                                 The Parent shall promptly contribute or
otherwise downstream to the Issuer any net assets received by the Parent from
third parties (including, without limitation, the proceeds from any Equity
Offering after the date of this Agreement).

 

(c)                                  The Parent shall not make or permit to be
made, by voluntary or involuntary means, any transfer or encumbrance of its
interest in the Issuer, or any dilution of its interest in the Issuer; provided,
however, that the interests of the Parent in the Issuer may be diluted as a
direct result of the acquisition by the Issuer or its Subsidiaries of additional
Real Estate, either by acquiring title to such Real Estate directly in the name
of the Issuer or any such Subsidiary or by acquiring direct or indirect
ownership interests in a partnership, corporation or limited liability company
that owns directly such Real Estate (subject in all respects to compliance by
the Issuer and its Subsidiaries with the terms of this Agreement), the sales
price of which is paid in whole or in part by the issuance of additional
interests in the Issuer so long as the Parent at all times owns not less than
33% of the economic, voting and beneficial interest in the Issuer and shall be
the sole general partner of the Issuer; provided further, that this paragraph
shall not apply to any Plan of the Parent or any unit redemptions of the Issuer
by The Carlyle Group.

 

(d)                                 The Parent shall not dissolve, liquidate or
otherwise wind up its business, affairs or assets.

 

SECTION 10.                                                NEGATIVE COVENANTS.

 

From the date of this Agreement until the First Closing and thereafter, so long
as any of the Notes are outstanding, the Issuer covenants that:

 

Section 10.1.                         Transactions with Affiliates. The Issuer
will not, and will not permit the Parent or any Subsidiary to, enter into
directly or indirectly any Material transaction or Material group of related
transactions (including the purchase, lease, sale or exchange of properties of
any kind or the rendering of any service) with any Affiliate (other than (a) the
Parent, the Issuer or a

 

30

--------------------------------------------------------------------------------



 

Subsidiary Guarantor or, in the case of a Subsidiary which is not a Subsidiary
Guarantor, another Subsidiary which is not a Subsidiary Guarantor or
(b) following the release of all Subsidiary Guaranties pursuant to
Section 9.8(b), the Parent, the Issuer or a Subsidiary), except in the ordinary
course and pursuant to the reasonable requirements of the Parent’s, the Issuer’s
or such Subsidiary’s business and upon fair and reasonable terms not materially
less favorable to the Parent, the Issuer or such Subsidiary than would be
obtainable in a comparable arm’s-length transaction with a Person that is not an
Affiliate.

 

Section 10.2.                         Merger, Consolidation, Etc. The Issuer
will not, and will not permit the Parent to, consolidate with or merge with any
other Person or convey, transfer or lease (as lessor) all or substantially all
of its assets in a single transaction or series of transactions to any Person
except:

 

(a)                                 the Parent may consolidate with or merge
with, or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of related transactions to, any other Person if
(i) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Parent as an entirety, as the case may be (the
“Surviving Parent”), shall be a solvent corporation, business, trust, limited
partnership or limited liability company organized and existing under the laws
of the United States of America or any state thereof (including the District of
Columbia), (ii) if the Parent is not the Surviving Parent, such Surviving Parent
shall have executed and delivered to each holder of any Notes its assumption of
the due and punctual performance and observance of each covenant and condition
of this Agreement to be performed or observed by the Parent, (iii) such
Surviving Parent shall have caused to be delivered to each holder of any Notes
an opinion of nationally recognized independent counsel, or other independent
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof, (iv) each of the
Subsidiary Guarantors shall have confirmed and ratified in writing reasonably
satisfactory to the Required Holders its obligations under its Subsidiary
Guaranty, and (v) immediately before and after giving effect to any such
transaction, no Default or Event of Default shall have occurred and be
continuing; and

 

(b)                                 the Issuer may consolidate with or merge
with, or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of related transactions to, any other Person if
(i) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Issuer as an entirety, as the case may be (the
“Surviving Company”), shall be a solvent corporation, business trust, limited
partnership or limited liability company organized and existing under the laws
of the United States of America or any state thereof (including the District of
Columbia), (ii) if the Issuer is not the Surviving Company, the Surviving
Company shall have executed and delivered to each holder of any Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of the this Agreement and the Notes to be performed or observed by
the Issuer, (iii) such Surviving Company shall have caused to be delivered to
each holder of any Notes an opinion of nationally recognized independent
counsel, or other independent counsel reasonably satisfactory to the Required
Holders, to the effect that all agreements or instruments effecting such
assumption are enforceable in accordance with their terms and comply with the
terms hereof, (iv) each of the Parent and the Subsidiary Guarantors

 

31

--------------------------------------------------------------------------------



 

shall have confirmed and ratified in writing reasonably satisfactory to the
Required Holders its obligations under the Parent Guaranty and Subsidiary
Guaranty, respectively, and (v) immediately before and after giving effect to
any such transaction, no Default or Event of Default shall have occurred and be
continuing.

 

No such conveyance, transfer or lease of all or substantially all of the assets
of the Parent or the Issuer shall have the effect of releasing the Parent, the
Issuer or any Surviving Parent or Surviving Company or any other Person that
becomes the surviving or continuing Person in the manner prescribed in this
Section 10.2 from its liability under this Agreement, a Note Guaranty and the
Notes, as applicable.

 

Section 10.3.                         Line of Business. The Issuer will not, and
will not permit the Parent or any Subsidiary to, engage in any business if, as a
result, the general nature of the business in which the Parent, the Issuer and
the Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Parent, the Issuer
and the Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Memorandum.

 

Section 10.4.                         Terrorism Sanctions Regulations. The
Issuer will not, and will not permit the Parent or any Controlled Entity to
(a) become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (i) would cause any Purchaser or any
holder to be in violation of, or subject to sanctions under, any U.S. Economic
Sanctions Laws or any similar laws, regulations or orders adopted by any state
within the United States of America, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions Laws.

 

Section 10.5.                         Liens. The Issuer will not, and will not
permit the Parent or any Subsidiary to, directly or indirectly, create, incur,
assume or permit to exist (upon the happening of a contingency or otherwise) any
Lien on or with respect to any property or asset included in the Unencumbered
Asset Pool (including any document or instrument in respect of goods or accounts
receivable of the Parent, the Issuer or any such Subsidiary) immediately prior
to the creation, incurrence, assumption or existence of such Lien, whether now
owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, except:

 

(a)                                 Liens securing Indebtedness of the Parent,
the Issuer or any Subsidiary outstanding under or pursuant to the Primary Credit
Facility so long as the Notes (and any Guaranty delivered in connection
therewith) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including an intercreditor agreement and
opinions of counsel to the Issuer and/or any such Subsidiary, as the case may
be, from counsel that is reasonably acceptable to the Required Holders;
provided, that in the case of other cash collateral required to be provided
under the Primary Credit Facility in respect of loans, swing line loans and/or
exchange rate fluctuations with respect to credit extensions under the Primary
Credit Facility (other than any cash collateral established for the purposes of
securing obligations in respect of loans, swing line loans thereunder pursuant
to a

 

32

--------------------------------------------------------------------------------



 

customary “defaulting lender” provision), the Parent, the Issuer or any
Subsidiary shall be deemed to have satisfied the requirements of this clause
(a) if cash collateral in an amount proportional (based on the then-outstanding
principal amount of the credit extensions under the Primary Credit Facility and
the then-outstanding principal amount of the Notes) to the amount of cash
collateral so provided under the Primary Credit Facility is concurrently pledged
to the holders of Notes or their designee pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form; provided, further
that in the case of other cash collateral required to be provided under the
Primary Credit Facility in respect of letters of credit (other than any cash
collateral established for the purposes of securing obligations in respect of
letters of credit pursuant to a customary “defaulting lender” provision), the
Parent, the Issuer or any Subsidiary shall be deemed to have satisfied the
requirements of this clause (a) if cash collateral in an amount equal to the
amount of cash collateral so provided under the Primary Credit Facility is
concurrently pledged to the holders of Notes or their designee pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form;

 

(b)                                 Liens for taxes, assessments or other
governmental charges which are not yet due and payable or the payment of which
is not at the time required by Section 9.4;

 

(c)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested by the Parent, the Issuer or such Subsidiary on a timely
basis in good faith and in appropriate proceedings in compliance with
Section 9.4;

 

(d)                                 pledges and deposits made in connection with
workers’ compensation, unemployment insurance, pensions or other employee
benefits and other social security laws or regulations;

 

(e)                                  other Liens incidental to the normal course
of the business of the Parent, the Issuer and the Subsidiaries or the ownership
of their property, including deposits and Liens with respect to the performance
of bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature, in each case
which are not securing Indebtedness;

 

(f)                                   covenants, easements, zoning restrictions,
rights of way, governmental permitting and operation restrictions, restrictions
on the use of real property and defects and irregularities in the title thereto,
landlord’s or lessor’s liens, purchase money security interests and similar
encumbrances on real property imposed by law incidental to the ownership of
property or assets or as arising in the ordinary course of business that do not
materially detract from the value of the affected property;

 

(g)                                  any attachment or judgment Lien, unless the
judgment it secures shall not, within 60 days after entry thereof, have been
discharged or execution thereof stayed pending appeal, or shall not have been
discharged within 60 days after the expiration of such stay;

 

(h)                                 the rights of tenants or subtenants under
Leases in the ordinary course of business;

 

(i)                                     any option, contract or other agreement
to sell an asset; provided such sale is otherwise permitted by this Agreement;
and

 

33

--------------------------------------------------------------------------------



 

(j)                                    with respect to any Leased Asset, any
(i) reversionary interest or title of lessor or sublessor under the applicable
Lease or (ii) Lien, easement, restriction or encumbrance to which the interest
or title of such lessor or sublessor may be subject.

 

Section 10.6.                         Sales of Assets. Except as permitted in
Section 10.2, the Issuer will not, and will not permit the Parent or any
Subsidiary to, sell, lease or otherwise dispose of (including by way of merger,
consolidation or amalgamation) any of the assets of the Parent, the Issuer or
any Subsidiary included in the Unencumbered Asset Pool; provided, however, that
any Subsidiary may sell, lease or otherwise dispose of such assets if (a) such
assets are sold, leased or otherwise disposed of to the Parent, the Issuer or
any Subsidiary or (b) at such time and after giving effect thereto (including
(i) any concurrent repayment of unsubordinated Indebtedness of the Parent, the
Issuer and/or a Subsidiary (other than Indebtedness owing to the Parent, the
Issuer or a Subsidiary)) or (ii) the acquisition of productive assets used or
useful in carrying on the business of the Parent, the Issuer or any Subsidiary),
no Default or Event of Default shall have occurred and be continuing.

 

Section 10.7.                         Limitation on Subsidiary Indebtedness. The
Issuer will not, and will cause the Parent not to, permit any Subsidiary (which
is not a Subsidiary Guarantor) to create, assume, incur or guarantee or
otherwise be or become liable in respect of any Indebtedness other than:

 

(a)                                 Indebtedness of any Subsidiaries outstanding
as of the date of this Agreement and described on Schedule 5.15 hereto;

 

(b)                                 Indebtedness of any Person which becomes a
Subsidiary of the Parent, the Issuer or any Subsidiary after the date of Closing
and which is outstanding on the date such Person becomes a Subsidiary (or such
Person is at such time contractually bound, in writing to incur such
Indebtedness);

 

(c)                                  any replacement, extension or renewal of
any Indebtedness permitted by paragraphs (a) or (b) above (without increase in
the principal amount thereof);

 

(d)                                 any Indebtedness of Subsidiaries owing to
the Parent, the Issuer or any Subsidiary Guarantor;

 

(e)                                  any classification or reclassification of
an obligation, including a lease, as debt as a result of a change or
modification of an accounting principal or standard, including GAAP;

 

(f)                                   current liabilities incurred in the
ordinary course of business but not incurred through (i) the borrowing of money,
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;

 

(g)                                  Indebtedness in respect of taxes,
assessments, governmental charges or levies and claims for labor, materials and
supplies to the extent that payment therefor shall not at the time be required
to be made in accordance with the provisions of Section 9.4;

 

(h)                                 Indebtedness in respect of judgments only to
the extent, for the period and for an amount not resulting in an Event of
Default;

 

34

--------------------------------------------------------------------------------



 

(i)                                     endorsements for collection, deposit or
negotiation and warranties of products or services, in each case incurred in the
ordinary course of business; and

 

(j)                                    Unsecured Indebtedness not otherwise
permitted by the foregoing, provided that after giving effect thereto the
aggregate principal amount of all unpaid Indebtedness permitted pursuant to this
clause (j) does not exceed 10% of Gross Asset Value determined as of the date of
such creation, assumption, incurrence or guarantee.

 

Section 10.8.                         Consolidated Total Unsecured Indebtedness.
The Issuer shall not permit at any time Consolidated Total Unsecured
Indebtedness to exceed Unencumbered Asset Pool Availability.

 

Section 10.9.                         Minimum Consolidated Tangible Net Worth.
The Issuer shall not permit Consolidated Tangible Net Worth to be less than the
sum of (a) $2,274,892,911.00, plus (b) 75% of the sum of (i) any additional Net
Offering Proceeds after December 31, 2017, plus (ii) the value of interests in
the Issuer or interests in the Parent issued upon the contribution of assets to
the Issuer or its Subsidiaries after December 31, 2017 (with such value
determined at the time of contribution).

 

Section 10.10.                  Consolidated Total Indebtedness to Gross Asset
Value. (a) The Issuer shall not permit at any time Consolidated Total
Indebtedness to exceed 60% of Gross Asset Value; provided that, at the Issuer’s
election, for an Elevated Period, Consolidated Total Indebtedness may exceed 60%
of Gross Asset Value but in no event may Consolidated Total Indebtedness exceed
65% of Gross Asset Value (the “Elevated Leverage Ratio”).

 

(b)                                 For any fiscal quarter in which the Elevated
Leverage Ratio is utilized, the Issuer shall be obligated to pay to each holder
of a Note additional interest (the “Elevated Leverage Ratio Interest”)
comprising the product of (i) the aggregate outstanding principal amount of
Notes held by such holder (or its predecessor(s) in interest) as of the first
day of the relevant fiscal quarter for which Elevated Leverage Ratio Interest is
due, (ii) 0.25% and (iii) 0.25 (to reflect that the Elevated Leverage Ratio
Interest is payable quarterly); provided that for any fiscal quarter in which
the Elevated Period has commenced, the Elevated Leverage Ratio Interest for any
such Note shall be reduced by an amount equal to such Elevated Leverage Ratio
Interest multiplied by a fraction, (A) the numerator of which is equal to 90
minus the number of days (computed on the basis of a 360-day year of twelve
30-day months) from the beginning of the related fiscal quarter to the start of
the Elevated Period and (B) the denominator of which is 90. Such Elevated
Leverage Ratio Interest shall be payable on each August 15 or February 15 next
succeeding the completion of the relevant Elevated Period together with the
regularly scheduled interest due on such holder’s Notes. Notwithstanding the
foregoing, the Elevated Leverage Ratio Interest shall not be payable for any
quarterly period for which the Issuer has paid or is paying the Elevated Fixed
Charges Ratio Interest (as defined below).

 

(c)                                  Together with or prior to delivery of the
Elevated Leverage Ratio Interest as contemplated by paragraph (b) of this
Section 10.10, the Issuer shall deliver to each of the holders of the Notes a
written notice from a Senior Financial Officer of the Issuer or Parent
(i) stating that the Issuer has applied the Elevated Leverage Ratio to a
calendar quarter (and specifying the applicable calendar quarter) and
(ii) confirming that the applicable Elevated Leverage Ratio

 

35

--------------------------------------------------------------------------------



 

Interest is being paid with respect to such calendar quarter. The notice
provided for in this paragraph (c) of this Section 10.10 may be the same notice
as provided under paragraph (c) of Section 10.11.

 

(d)                                 In determining the Elevated Leverage Ratio
Interest with respect to any fiscal quarter during which any Note is paid in
full, the Elevated Leverage Ratio Interest for any such Note shall be reduced to
an amount equal to such Elevated Leverage Ratio Interest multiplied by a
fraction, (i) the numerator of which is equal to 90 minus the number of days
(computed on the basis of a 360-day year of twelve 30-day months) from such
payment in full to the end of the related fiscal quarter and (ii) the
denominator of which is 90. In the event of a partial prepayment of any Note
during a fiscal quarter, the Elevated Leverage Ratio Interest shall be similarly
prorated with respect to the principal amount of Notes prepaid.

 

Section 10.11.                  Adjusted Consolidated EBITDA to Consolidated
Fixed Charges. (a) The Issuer shall not permit the ratio of Adjusted
Consolidated EBITDA determined for the most recently ended calendar quarter to
Consolidated Fixed Charges for the most recently ended calendar quarter
annualized, to be less than 1.50 to 1.00.

 

(b)                                 Without limiting the foregoing, in the event
the ratio of Adjusted Consolidated EBITDA determined for the most recently ended
calendar quarter to Consolidated Fixed Charges for the most recently ended
calendar quarter annualized is less than 1.70 to 1.00 (an “Elevated Fixed
Charges Ratio”), the Issuer shall pay to each holder of a Note additional
interest (the “Elevated Fixed Charges Ratio Interest”) comprising the product of
(i) the aggregate outstanding principal amount of Notes held by such holder (or
its predecessor(s) in interest) as of the first day of the relevant calendar
quarter for which Elevated Fixed Charges Ratio Interest is due, (ii) 0.25% and
(iii) 0.25 (to reflect that the Elevated Fixed Charges Ratio Interest is payable
quarterly). Such Elevated Fixed Charges Ratio Interest shall be payable on each
August 15 or February 15 next succeeding the completion of the calendar quarter
for which Elevated Fixed Charges Ratio Interest is due together with the
regularly scheduled interest due on such holder’s Notes. Notwithstanding the
foregoing, the Elevated Fixed Charges Ratio Interest shall not be payable for
any quarterly period for which the Issuer has paid or is paying the Elevated
Leverage Ratio Interest.

 

(c)                                  Together with or prior to delivery of the
Elevated Fixed Charges Ratio Interest as contemplated by paragraph (b) of this
Section 10.11, the Issuer shall deliver to each of the holders of the Notes a
written notice from a Senior Financial Officer of the Issuer or Parent
(i) stating that the Issuer has applied the Elevated Fixed Charges Ratio to a
calendar quarter (and specifying the applicable calendar quarter) and
(ii) confirming that the applicable Elevated Fixed Charges Ratio Interest is
being paid with respect to such calendar quarter. The notice provided for in
this paragraph (c) of this Section 10.11 may be the same notice as provided
under paragraph (c) of Section 10.10.

 

(d)                                 In determining the Elevated Fixed Charges
Ratio Interest with respect to any calendar quarter during which any Note is
paid in full, the Elevated Fixed Charges Ratio Interest for any such Note shall
be reduced to an amount equal to such Elevated Fixed Charges Ratio Interest
multiplied by a fraction, (i) the numerator of which is equal to 90 minus the
number of days (computed on the basis of a 360-day year of twelve 30-day months)
from such payment in

 

36

--------------------------------------------------------------------------------



 

full to the end of the related calendar quarter and (ii) the denominator of
which is 90. In the event of a partial prepayment of any Note during a calendar
quarter, the Elevated Fixed Charges Ratio Interest shall be similarly prorated
with respect to the principal amount of Notes prepaid.

 

Section 10.12.                  Secured Indebtedness to Gross Asset Value. The
Issuer shall not permit at any time Secured Indebtedness to exceed 40% of Gross
Asset Value.

 

SECTION 11.                                                EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 the Issuer defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 the Issuer defaults in the payment of any
interest on any Note for more than five Business Days after the same becomes due
and payable; provided that such failure shall not be an Event of Default if it
occurs solely from any technical or administrative difficulties relating solely
to the transfer of such amount and such failure is remedied within seven
Business Days after the due date for payment; or

 

(c)                                  the Issuer defaults in the performance of
or compliance with any term contained in Section 7.1(d) or Section 10 or any
Incorporated Covenant; or

 

(d)                                 the Issuer or any Note Guarantor defaults in
the performance of or compliance with any term contained herein (other than
those referred to in Sections 11(a), (b) and (c)) or in any Note Guaranty and
such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Issuer receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

 

(e)                                  (i) any representation or warranty made in
writing by or on behalf of the Parent or the Issuer or by any officer of the
Parent or the Issuer in this Agreement or any writing furnished in connection
with the transactions contemplated hereby proves to have been false or incorrect
in any material respect on the date as of which made, or (ii) any representation
or warranty made in writing by or on behalf of any Subsidiary Guarantor or by
any officer of such Subsidiary Guarantor in any Subsidiary Guaranty or any
writing furnished in connection with such Subsidiary Guaranty proves to have
been false or incorrect in any material respect on the date as of which made; or

 

(f)                                   (i) the Parent, the Issuer or any
Subsidiary is in default (as principal or as guarantor or other surety) in the
payment of any principal of or premium or make-whole amount or interest (in an
amount of at least $100,000 (or its equivalent in the relevant currency of
payment)) on any Indebtedness (other than Indebtedness hereunder and under any
Subsidiary Guaranty) that is outstanding in an aggregate principal amount of at
least $25,000,000 (or its equivalent in the relevant currency of payment) in the
case of Recourse Indebtedness or $50,000,000 (or its equivalent in the relevant
currency of payment) in the case of Non-Recourse Indebtedness beyond any period
of grace provided with respect thereto, or (ii) the Parent, the Issuer or any
Subsidiary

 

37

--------------------------------------------------------------------------------



 

is in default in the performance of or compliance with any term of any evidence
of any Indebtedness (other than Indebtedness hereunder and under any Subsidiary
Guaranty) in an aggregate outstanding principal amount of at least $25,000,000
(or its equivalent in the relevant currency of payment) in the case of Recourse
Indebtedness or $50,000,000 (or its equivalent in the relevant currency of
payment) in the case of Non-Recourse Indebtedness or of any mortgage, indenture
or other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into Equity
Interests), (x) the Parent, the Issuer or any Subsidiary has become obligated to
purchase or repay Indebtedness (other than Indebtedness hereunder and under and
Subsidiary Guaranty) before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $25,000,000 (or its equivalent in the relevant currency of payment) in the
case of Recourse Indebtedness or $50,000,000 (or its equivalent in the relevant
currency of payment) in the case of Non-Recourse Indebtedness, or (y) one or
more Persons have the right to require the Parent, the Issuer or any Subsidiary
so to purchase or repay such Indebtedness; or

 

(g)                                  the Parent, the Issuer or any Significant
Subsidiary (i) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (ii) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (iii) makes an assignment for the benefit of
its creditors, (iv) consents to the appointment of a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, (v) is adjudicated as insolvent or to
be liquidated or (vi) takes corporate action for the purpose of any of the
foregoing; or

 

(h)                                 a court or other Governmental Authority of
competent jurisdiction enters an order appointing, without consent by either the
Parent, the Issuer or any Significant Subsidiary, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Parent, the Issuer or any Significant Subsidiary, or any such
petition shall be filed against the Parent, the Issuer or any Significant
Subsidiary and such petition shall not be dismissed within 60 days; or

 

(i)                                     any event occurs with respect to the
Parent, the Issuer or any Significant Subsidiary which under the laws of any
jurisdiction is analogous to any of the events described in Section 11(g) or
Section 11(h); provided that the applicable grace period, if any, which shall
apply shall be the one applicable to the relevant proceeding which most closely
corresponds to the proceeding described in Section 11(g) or Section 11(h); or

 

(j)                                    one or more final judgments or orders for
the payment of money aggregating in excess of $50,000,000 (or its equivalent in
the relevant currency of payment) (to the extent not

 

38

--------------------------------------------------------------------------------



 

covered by independent third-party insurance), including any such final order
enforcing a binding arbitration decision, are rendered against one or more of
the Parent, the Issuer and its Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or

 

(k)                                 if (i) any Plan shall fail to satisfy the
minimum funding standards of ERISA or the Code for any plan year or part thereof
or a waiver of such standards or extension of any amortization period is sought
or granted under section 412 of the Code, (ii) a notice of intent to terminate
any Plan shall have been or is reasonably expected to be filed with the PBGC or
the PBGC shall have instituted proceedings under ERISA section 4042 to terminate
or appoint a trustee to administer any Plan or the PBGC shall have notified the
Issuer or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed $50,000,000, (iv) the Issuer
or any ERISA Affiliate shall have incurred or is reasonably expected to incur
any liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Issuer or any
ERISA Affiliate withdraws from any Multiemployer Plan or (vi) the Issuer or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Issuer or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect. As used in this Section 11(k), the terms “employee
benefit plan” and “employee welfare benefit plan” shall have the respective
meanings assigned to such terms in section 3 of ERISA; or

 

(l)                                     any Note Guaranty shall cease to be in
full force and effect, any Note Guarantor or any Person acting on behalf of any
Note Guarantor shall contest in any manner in writing the validity, binding
nature or enforceability of any Note Guaranty, or the obligations of any Note
Guarantor under any Note Guaranty are not or cease to be legal, valid, binding
and enforceable in accordance with the terms of such Note Guaranty.

 

SECTION 12.                  REMEDIES ON DEFAULT, ETC.

 

Section 12.1.                         Acceleration. (a) If an Event of Default
with respect to the Issuer described in Section 11(g), (h) or (i) (other than an
Event of Default described in clause (i) of Section 11(g) or described in clause
(vi) of Section 11(g) by virtue of the fact that such clause encompasses clause
(i) of Section 11(g)) has occurred, all the Notes of every Series then
outstanding shall automatically become immediately due and payable.

 

(b)                                 If any other Event of Default has occurred
and is continuing, the Required Holders may at any time at their option, by
notice or notices to the Issuer, declare all the Notes then outstanding to be
immediately due and payable.

 

(c)                                  If any Event of Default described in
Section 11(a) or (b) has occurred and is continuing, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time,
at its or their option, by notice or notices to the Issuer, declare all the
Notes held by it or them to be immediately due and payable.

 

39

--------------------------------------------------------------------------------



 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon in respect of any Series of Notes at
the Default Rate for such Series) and (y) the Make-Whole Amount, if any,
determined in respect of such principal amount (to the full extent permitted by
applicable law), shall all be immediately due and payable, in each and every
case without presentment, demand, protest or further notice, all of which are
hereby waived. The Issuer acknowledges, and the parties hereto agree, that each
holder of a Note has the right to maintain its investment in the Notes free from
repayment by the Issuer (except as herein specifically provided for) and that
the provision for payment of a Make-Whole Amount by the Issuer in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

 

Section 12.2.                         Other Remedies. If any Default or Event of
Default has occurred and is continuing, and irrespective of whether any Notes
have become or have been declared immediately due and payable under
Section 12.1, the holder of any Note at the time outstanding may proceed to
protect and enforce the rights of such holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note or Note Guaranty, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

Section 12.3.                         Rescission. At any time after any Notes
have been declared due and payable pursuant to Section 12.1(b) or (c), the
Required Holders, by written notice to the Issuer, may rescind and annul any
such declaration and its consequences if (a) the Issuer has paid all overdue
interest on the Notes, all principal of and Make-Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make-Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes of any Series, at the Default Rate for such Series,
(b) neither the Issuer nor any other Person shall have paid any amounts which
have become due solely by reason of such declaration, (c) all Events of Default
and Defaults, other than nonpayment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

 

Section 12.4.                         No Waivers or Election of Remedies,
Expenses, Etc. No course of dealing and no delay on the part of any holder of
any Note in exercising any right, power or remedy shall operate as a waiver
thereof or otherwise prejudice such holder’s rights, powers or remedies. No
right, power or remedy conferred by this Agreement, any Note Guaranty or any
Note upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise. Without limiting the obligations of the Issuer
under Section 15, the Issuer will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all reasonable and documented
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including reasonable and documented attorneys’ fees,
expenses and disbursements.

 

40

--------------------------------------------------------------------------------



 

SECTION 13.                                                REGISTRATION;
EXCHANGE; SUBSTITUTION OF NOTES.

 

Section 13.1.                         Registration of Notes. The Issuer shall
keep at its principal executive office a register for the registration and
registration of transfers of Notes. The name and address of each holder of one
or more Notes, each transfer thereof and the name and address of each transferee
of one or more Notes shall be registered in such register. If any holder of one
or more Notes is a nominee, then (a) the name and address of the beneficial
owner of such Note or Notes shall also be registered in such register as an
owner and holder thereof and (b) at any such beneficial owner’s option, either
such beneficial owner or its nominee may execute any amendment, waiver or
consent pursuant to this Agreement. Prior to due presentment for registration of
transfer, the Person in whose name any Note shall be registered shall be deemed
and treated as the owner and holder thereof for all purposes hereof, and the
Issuer shall not be affected by any notice or knowledge to the contrary. The
Issuer shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

 

Section 13.2.                         Transfer and Exchange of Notes. Upon
surrender of any Note to the Issuer at the address and to the attention of the
designated officer (all as specified in Section 18(iii)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Issuer shall execute and deliver, at the Issuer’s expense
(except as provided below), one or more new Notes of such Series (as requested
by the holder thereof) in exchange therefor, in an aggregate principal amount
equal to the unpaid principal amount of the surrendered Note. Each such new Note
shall be payable to such Person as such holder may request and shall be
substantially in the form of such Note for such Series as set forth in Schedule
1.1(a) or Schedule 1.1(b), as applicable. Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Issuer may require payment of a sum sufficient to
cover any stamp, documentary or similar tax, charge or governmental charge
imposed in respect of any such transfer of Notes. Notes shall not be transferred
in denominations of less than $100,000; provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than $100,000. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representation set forth in Section 6.2.

 

Section 13.3.                         Replacement of Notes. Upon receipt by the
Issuer at the address and to the attention of the designated officer (all as
specified in Section 18(iii)) of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation); and

 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the holder of such
Note is, or is a nominee for, an original Purchaser or another holder of a Note
with a minimum net worth of at least $100,000,000 or a Qualified Institutional

 

41

--------------------------------------------------------------------------------



 

Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory); or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof, within ten Business Days thereafter, the Issuer at its
own expense shall execute and deliver, in lieu thereof, a new Note of the same
Series, dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.

 

SECTION 14.                  PAYMENTS ON NOTES.

 

Section 14.1.                         Place of Payment. Subject to Section 14.2,
payments of principal, Make-Whole Amount, if any, and interest becoming due and
payable on the Notes shall be made in New York, New York at the principal office
of Citibank, N.A. in such jurisdiction. The Issuer may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Issuer in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 

Section 14.2.                         Payment by Wire Transfer. So long as any
Purchaser or its nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Issuer
will pay all sums becoming due on such Note for principal, Make-Whole Amount, if
any, interest and all other amounts becoming due hereunder by the method and at
the address specified for such purpose below such Purchaser’s name in the
Purchaser Schedule, or by such other method or at such other address as such
Purchaser shall have from time to time specified to the Issuer in writing for
such purpose, without the presentation or surrender of such Note or the making
of any notation thereon, except that upon written request of the Issuer made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Issuer at its principal executive office
or at the place of payment most recently designated by the Issuer pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Issuer in exchange for a new
Note or Notes of such Series pursuant to Section 13.2. The Issuer will afford
the benefits of this Section 14.2 to any Institutional Investor that is the
direct or indirect transferee of any Note purchased by a Purchaser under this
Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.

 

Section 14.3.                         FATCA and Other Tax Information. By
acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Issuer a properly
executed Internal Revenue Service Form W-9, W-8BEN-E, W-8ECI, W-8EXP or W-8IMY,
as applicable, in each case together with any required attachments and
establishing a complete exemption from U.S. federal withholding tax with respect
to payments in connection with the Notes and Note Guaranties under the law in
effect as of the date of this Agreement. In addition, by acceptance of any Note,
the holder of such Note agrees that such holder will with reasonable promptness
duly complete and deliver to the Issuer, or to such other Person as may be
reasonably requested by the Issuer, from time to time (a) in the case of any
such holder that is a United States Person, such holder’s United States tax
identification number or other forms

 

42

--------------------------------------------------------------------------------



 

reasonably requested by the Issuer necessary to establish such holder’s status
as a United States Person under FATCA and as may otherwise be necessary for the
Issuer to comply with its obligations under FATCA and (b) in the case of any
such holder that is not a United States Person, such documentation prescribed by
applicable law (including as prescribed by section 1471(b)(3)(C)(i) of the Code)
and such additional documentation as may be necessary for the Issuer to comply
with its obligations under FATCA and to determine that such holder has complied
with such holder’s obligations under FATCA or to determine the amount (if any)
to deduct and withhold from any such payment made to such holder. Nothing in
this Section 14.3 shall require any holder to provide information that is
confidential or proprietary to such holder unless the Issuer is required to
obtain such information under FATCA and, in such event, the Issuer shall treat
any such information it receives as confidential. Each holder agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification under
then-current law or promptly notify the Issuer in writing of its legal inability
to do so.

 

SECTION 15.                                          EXPENSES, ETC.

 

Section 15.1.                         Transaction Expenses. Whether or not the
transactions contemplated hereby are consummated, the Issuer will pay all costs
and expenses (including reasonable and documented attorneys’ fees of one special
counsel for the holders, taken as a whole, and, if reasonably required by the
Required Holders, one local or other counsel for the holders, taken as a whole)
incurred by the Purchasers and each other holder of a Note in connection with
such transactions and in connection with any amendments, waivers or consents
under or in respect of this Agreement, any Note Guaranty or the Notes (whether
or not such amendment, waiver or consent becomes effective), including: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any Note Guaranty or
the Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any Note Guaranty
or the Notes, or by reason of being a holder of any Note, (b) the costs and
expenses, including fees of one financial advisor for all of Purchasers and the
holders of the Notes, as a whole, incurred in connection with the insolvency or
bankruptcy of the Parent, the Issuer or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes and any Note Guaranty and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO; provided that such costs and expenses
under this clause (c) shall not exceed $5,000. The Issuer will pay, and will
save each Purchaser and each other holder of a Note harmless from, (i) all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes) and (ii) any and all wire transfer fees that any
bank deducts from any payment under such Note to such holder or otherwise
charges to a holder of a Note with respect to a payment under such Note;
provided such holder shall have submitted a request for such deducted amount
within 30 days of the receipt of the related payment under its Note.

 

Section 15.2.                         Certain Taxes. The Issuer agrees to pay
all stamp, documentary or similar taxes or fees which may be payable in respect
of the execution and delivery or the enforcement of this Agreement or any Note
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States of America or any other jurisdiction
where

 

43

--------------------------------------------------------------------------------



 

the Issuer or any Note Guarantor has assets or of any amendment of, or waiver or
consent under or with respect to, this Agreement or any Note Guaranty or of any
of the Notes, and to pay any value added tax due and payable in respect of
reimbursement of costs and expenses by the Issuer pursuant to this Section 15,
and will save each holder of a Note to the extent permitted by applicable law
harmless against any loss or liability resulting from nonpayment or delay in
payment of any such tax or fee required to be paid by the Issuer hereunder.

 

Section 15.3.                         Survival. The obligations of the Issuer
under this Section 15 will survive the payment or transfer of any Note, the
enforcement, amendment or waiver of any provision of this Agreement, any Note
Guaranty or the Notes, and the termination of this Agreement.

 

SECTION 16.                                          SURVIVAL OF REPRESENTATIONS
AND WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon, as made on the date of the applicable Closing,
by any subsequent holder of a Note, regardless of any investigation made at any
time by or on behalf of such Purchaser or any other holder of a Note. All
statements contained in any certificate or other instrument delivered by or on
behalf of the Issuer pursuant to this Agreement shall be deemed representations
and warranties of the Issuer under this Agreement made as of the date provided.
Subject to the preceding sentence, this Agreement, the Notes and any Note
Guaranty embody the entire agreement and understanding between each Purchaser
and the Issuer and supersede all prior agreements and understandings relating to
the subject matter hereof.

 

SECTION 17.                                          AMENDMENT AND WAIVER.

 

Section 17.1.                         Requirements. This Agreement and the Notes
may be amended, and the observance of any term hereof or of the Notes may be
waived (either retroactively or prospectively), only with the written consent of
the Issuer and the Required Holders and, solely with respect to Section 23, the
Parent, except that:

 

(a)                                 no amendment or waiver of any of Sections 1,
2, 3, 4, 5, 6 or 21 hereof, or any defined term (as it is used therein) will be
effective as to any Purchaser unless consented to by such Purchaser in writing;
and

 

(b)                                 no amendment or waiver may, without the
written consent of each Purchaser and the holder of each Note at the time
outstanding, (A) subject to Section 12 relating to acceleration or rescission,
change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
(x) interest on the Notes or (y) the Make-Whole Amount, (B) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any amendment or waiver, (C) amend any of Sections 8
(except as set forth in the second sentence of Section 8.2), 11(a), 11(b), 12,
17, 20 or 23, or (D) change the principal amount of the applicable Notes that
the applicable Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to the applicable Closing that appear in
Section 4.

 

44

--------------------------------------------------------------------------------



 

Section 17.2.                         Solicitation of Holders of Notes.

 

(a)                                 Solicitation. The Issuer will provide each
Purchaser and holder of a Note with sufficient information, sufficiently far in
advance of the date a decision is required, to enable such Purchaser or holder
to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes or any Note Guaranty. The Issuer will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to this
Section 17 or any Note Guaranty to each Purchaser and holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers and/or holders of Notes.

 

(b)                                 Payment. The Issuer will not directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any Purchaser or holder of a Note as
consideration for or as an inducement to the entering into by such Purchaser or
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Note Guaranty or any Note unless such remuneration is concurrently paid,
or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each Purchaser and each holder of a Note
even if such Purchaser or holder did not consent to such waiver or amendment.

 

(c)                                  Consent in Contemplation of Transfer. Any
consent given pursuant to this Section 17 or any Note Guaranty by a holder of a
Note that has transferred or has agreed to transfer its Note to (i) the Parent,
(ii) the Issuer, (iii) any Subsidiary or any other Affiliate or (iv) any other
Person in connection with, or in anticipation of, such other Person acquiring,
making a tender offer for or merging with the Issuer and/or any of its
Affiliates, in each case in connection with such consent, shall be void and of
no force or effect except solely as to such holder, and any amendments effected
or waivers granted or to be effected or granted that would not have been or
would not be so effected or granted but for such consent (and the consents of
all other holders of Notes that were acquired under the same or similar
conditions) shall be void and of no force or effect except solely as to such
holder.

 

Section 17.3.                         Binding Effect, Etc. Any amendment or
waiver consented to as provided in this Section 17 or any Note Guaranty applies
equally to all Purchasers and holders of Notes and is binding upon them and upon
each future holder of any Note and upon the Issuer without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Issuer and any
Purchaser or holder of a Note and no delay in exercising any rights hereunder or
under any Note or Note Guaranty shall operate as a waiver of any rights of any
Purchaser or holder of such Note.

 

Section 17.4.                         Notes Held by Issuer, Etc. Solely for the
purpose of determining whether the holders of the requisite percentage of the
aggregate principal amount of Notes then outstanding approved or consented to
any amendment, waiver or consent to be given under this Agreement, any Note
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Note Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Parent, the Issuer
or any Affiliate shall be deemed not to be outstanding.

 

45

--------------------------------------------------------------------------------



 

SECTION 18.                                          NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by an internationally recognized overnight delivery service
(charges prepaid). Any such notice must be sent:

 

(i)                                     if to any Purchaser or its nominee, to
such Purchaser or nominee at the address specified for such communications in
the Purchaser Schedule, or at such other address as such Purchaser or nominee
shall have specified to the Issuer in writing,

 

(ii)                                  if to any other holder of any Note, to
such holder at such address as such other holder shall have specified to the
Issuer in writing, or

 

(iii)                               if to the Parent, the Issuer or any
Subsidiary Guarantor, to the Issuer at its address set forth at the beginning
hereof to the attention of (1) Mr. Adam Post and (2) the General Counsel, or at
such other address as the Issuer shall have specified to the holder of each Note
in writing, with a copy to:

 

Latham & Watkins LLP
555 Eleventh Street NW, Suite 1000
Washington, D.C. 20004
Attention: Brandon J. Bortner
Attention: Christopher J. Clark

 

Notices under this Section 18 will be deemed given only when actually received.

 

SECTION 19.                                          REPRODUCTION OF DOCUMENTS.

 

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser at the applicable Closing (except the Notes themselves) and
(c) financial statements, certificates and other information previously or
hereafter furnished to any Purchaser, may be reproduced by such Purchaser by any
photographic, photostatic, electronic, digital or other similar process and such
Purchaser may destroy any original document so reproduced. The Issuer agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. This
Section 19 shall not prohibit the Issuer or any holder of Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

 

46

--------------------------------------------------------------------------------



 

SECTION 20.                                          CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent, the Issuer
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Parent, the Issuer or
such Subsidiary; provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf,
(c) otherwise becomes known to such Purchaser other than through disclosure by
the Parent, the Issuer or any Subsidiary or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser; provided that such Purchaser may deliver or disclose Confidential
Information to (i) its directors, officers, employees, agents, attorneys,
trustees and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes and such recipient is
notified of its obligation to maintain the confidentiality of such information),
(ii) its auditors, financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with this Section 20, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 20),
(v) any Person from which it offers to purchase any Security of the Parent or
the Issuer (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20), (vi) any federal or
state regulatory authority having jurisdiction over such Purchaser, (vii) the
NAIC or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such Purchaser is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any Note Guaranty (provided with respect to
subclauses (w) (except where required disclosure of the purchase of the Notes is
to be made to any supervisory or regulatory body during the normal course of its
exercise of its regulatory or supervisory function over such Purchaser as an
insurance company and consistent with such Purchaser’s usual practice), (x) and
(y) that, unless specifically prohibited by applicable law, rule, regulation or
order, such Purchaser shall use its reasonable best efforts to notify the Issuer
of such pending disclosure and, to the extent practicable, the opportunity to
seek a protective order or to pursue such further legal action as may be
necessary to preserve the privileged nature and confidentiality of the
Confidential Information. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement. On reasonable
request by the Issuer in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder

 

47

--------------------------------------------------------------------------------



 

that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Issuer embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Parent, the Issuer or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 20, this Section 20 shall not be amended
thereby and, as between such Purchaser or such holder and the Issuer, this
Section 20 shall supersede any such other confidentiality undertaking.

 

SECTION 21.                                          SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Issuer, which notice shall be signed by both
such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Issuer of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

SECTION 22.                  MISCELLANEOUS.

 

Section 22.1.                         Successors and Assigns. All covenants and
other agreements contained in this Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns (including any subsequent holder of a Note) whether so expressed or not,
except that, other than as set forth in Section 10.2, the Issuer may not assign
or otherwise transfer any of its rights or obligations hereunder or under the
Notes without the prior written consent of each holder. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

Section 22.2.                         Accounting Terms. (a) All accounting terms
used herein which are not expressly defined in this Agreement have the meanings
respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP and (ii) all financial
statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including Section 9, Section 10 and
the definition of “Indebtedness”), any election by

 

48

--------------------------------------------------------------------------------



 

the Parent, the Issuer or any Subsidiary to measure any financial liability
using fair value (as permitted by Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 — Fair Value
Option, International Accounting Standard 39 — Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

 

(b)                                 Except as provided in paragraph (d) of
Section 9.10, if at any time any adopted change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and either the Issuer or the Required Holders shall so request, the holders of
the Notes and the Parent and the Issuer shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Holders and in any
event for a period not to exceed 90 days following such initial request);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Issuer shall provide to the holders of the Notes financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

 

Section 22.3.                         Severability. Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law) not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 22.4.                         Construction, Etc. Each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such an express contrary provision) be deemed to
excuse compliance with any other covenant. Where any provision herein refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.

 

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement and (e) any reference to any law or regulation
herein shall, unless

 

49

--------------------------------------------------------------------------------



 

otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

 

Section 22.5.                         Counterparts. This Agreement may be
executed in any number of counterparts, each of which shall be an original but
all of which together shall constitute one instrument. Each counterpart may
consist of a number of copies hereof, each signed by less than all, but together
signed by all, of the parties hereto.

 

Section 22.6.                         Governing Law. This Agreement shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the law of the State of New York excluding choice-of-law
principles of the law of such State that would permit the application of the
laws of a jurisdiction other than such State.

 

Section 22.7.                         Jurisdiction and Process; Waiver of Jury
Trial. (a) Each of the Parent and the Issuer irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, each of the Parent and the Issuer irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any claim that it is not subject to the jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(b)                                 Each of the Parent and the Issuer agrees, to
the fullest extent permitted by applicable law, that a final judgment in any
suit, action or proceeding of the nature referred to in Section 22.7(a) brought
in any such court shall be conclusive and binding upon it subject to rights of
appeal, as the case may be, and may be enforced in the courts of the United
States of America or the State of New York (or any other courts to the
jurisdiction of which it or any of its assets is or may be subject) by a suit
upon such judgment.

 

(c)                                  Each of the Parent and the Issuer consents
to process being served by or on behalf of any holder of Notes in any suit,
action or proceeding of the nature referred to in Section 22.7(a) by mailing a
copy thereof by registered, certified, priority or express mail (or any
substantially similar form of mail), postage prepaid, return receipt or delivery
confirmation requested, to it at its address specified in Section 18 or at such
other address of which such holder shall then have been notified pursuant to
said Section. Each of the Parent and the Issuer agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it. Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the U.S. Postal Service
or any reputable commercial delivery service.

 

(d)                                 Nothing in this Section 22.7 shall affect
the right of any holder of a Note to serve process in any manner permitted by
law, or limit any right that the holders of any of the Notes may have to bring
proceedings against the Parent or the Issuer in the courts of any appropriate
jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.

 

50

--------------------------------------------------------------------------------



 

(e)                                  THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

SECTION 23.                                          PARENT GUARANTY.

 

Section 23.1.                         Parent Guaranty. The Parent hereby,
jointly and severally, together with the Subsidiary Guarantors under the
Subsidiary Guaranty, absolutely and unconditionally guaranties to the holders
from time to time of the Notes: (a) the full and prompt payment of the principal
of all of the Notes and of the interest thereon at the rate therein stipulated
and the Make-Whole Amount (if any), when and as the same shall become due and
payable, whether by lapse of time, upon redemption or prepayment, by extension
or by acceleration or declaration, or otherwise (including (to the extent
legally enforceable) interest due on overdue payments of principal, Make-Whole
Amount (if any) or interest at the rate set forth in the Notes) and all other
amounts from time to time owing by the Issuer under this Agreement and under the
Notes (including, without limitation, costs and expenses), (b) the full and
prompt performance and observance by the Issuer of each and all of the
obligations, covenants and agreements required to be performed or observed by
the Issuer under the terms of the Notes and this Agreement and (c) the full and
prompt payment, upon demand by any holder of the Notes, of all costs and
expenses, legal or otherwise (including attorneys’ fees) and such expenses, if
any, as shall have been expended or incurred in the protection or enforcement of
any right or privilege under the Notes or this Agreement, including, without
limitation, in any consultation or action in connection therewith, subject to
the limitations set forth in Section 15.1 of this Agreement. The guaranty of the
Notes herein provided for is a guaranty of the immediate and timely payment of
the principal and interest on the Notes and the Make-Whole Amount (if any) as
and when the same are due and payable and shall not be deemed to be a guaranty
only of the collectability of such payments and therefore each holder of the
Notes may sue the Parent directly upon such principal, interest and Make-Whole
Amount (if any) becoming so due and payable.

 

Section 23.2.                         Obligations Absolute and Unconditional.
The obligations of the Parent under this Agreement shall be absolute and
unconditional and shall remain in full force and effect until the entire
principal, interest and Make-Whole Amount (if any) on the Notes and all other
sums due pursuant to Section 23.1 shall have been paid, and such obligations
shall not be affected, modified or impaired upon the happening from time to time
of any circumstance or occurrence, including, without limitation, the following,
whether or not with notice to or the consent of the Parent:

 

(a)                                 the extension of the time for payment of any
principal of, or interest (or Make-Whole Amount, if any) on any Note owing or
payable on such Note or of the time of or for performance of any obligations,
covenants or agreements under or arising out of this Agreement or the extension
or the renewal of any thereof;

 

(b)                                 the modification or amendment of any
obligation, covenant or agreement set forth in this Agreement or the Notes;

 

(c)                                  the power or authority or the lack of power
or authority of the Issuer to issue the Notes or to execute and deliver this
Agreement;

 

51

--------------------------------------------------------------------------------



 

(d)                                 the existence or continuance of the Issuer
as a legal entity;

 

(e)                                  any failure to present the Notes for
payment or to demand payment thereof, or to give the Issuer or the Parent notice
of dishonor for non-payment of the Notes, when and as the same may become due
and payable, or notice of any failure on the part of the Issuer to do any act or
thing or to perform or to keep any covenant or agreement by it to be done, kept
or performed under the terms of the Notes or this Agreement;

 

(f)                                   any failure, omission, delay or lack on
the part of the holders of the Notes to enforce, assert or exercise any right,
power or remedy conferred on the holders of the Notes in this Agreement or the
Notes or any other act or acts on the part of the holders from time to time of
the Notes;

 

(g)                                  the acceptance of any security or any
guaranty, the advance of additional money to the Issuer, or any sale, release,
substitution or exchange of any security;

 

(h)                                 the waiver, compromise, settlement, release
or termination of any or all of the obligations, covenants or agreements of the
Issuer contained in this Agreement or the payment, performance or observance
thereof;

 

(i)                                     the voluntary or involuntary
liquidation, dissolution, sale or other disposition of all or substantially all
the assets, marshalling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization or
arrangement under bankruptcy or similar laws, composition with creditors or
readjustment of, or other similar procedures affecting the Issuer, the Parent or
any of the assets of any of them, or any allegation or contest of the validity
of this Agreement or the disaffirmance of this Agreement in any such proceeding;

 

(j)                                    the invalidity or unenforceability of the
Notes or this Agreement, or the obligations of the Issuer or the Parent under
the Notes or this Agreement;

 

(k)                                 the default or failure of the Parent or the
Issuer fully to perform any of its covenants or obligations set forth in this
Agreement or the failure to give notice thereof;

 

(l)                                     the failure of the Parent to receive any
benefit or consideration from or as a result of its execution, delivery and
performance of this Agreement; or

 

(m)                             any other circumstance which might otherwise
constitute a defense available to, or a discharge of, the Parent or the Issuer
in respect of the obligations of the Parent or the Issuer under this Agreement
(other than payment and performance in full);

 

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of the Parent hereunder shall be absolute and
unconditional and shall not be discharged, impaired or varied except by the
payment to the holders thereof of the principal of, Make-Whole Amount (if any)
and interest on the Notes, and of all other sums due and owing to the holders of
the Notes pursuant to this Agreement, and then only to the extent of such
payments. All rights of the holder of any Note

 

52

--------------------------------------------------------------------------------



 

pursuant thereto or to this Agreement may be transferred or assigned at any time
or from time to time and shall be considered to be transferred or assigned upon
the transfer of such Note, whether with or without the consent of or notice to
the Parent or the Issuer. Without limiting the foregoing, it is understood that
repeated and successive demands may be made and recoveries may be had hereunder
as and when, from time to time, the Issuer shall default under the terms of the
Notes or this Agreement and that notwithstanding recovery hereunder for or in
respect of any given default or defaults by the Issuer under the Notes or this
Agreement shall remain in full force and effect and shall apply to each and
every subsequent default.

 

Section 23.3.                         Subrogation. To the extent of any payments
made under this Agreement, the Parent shall be subrogated to the rights of the
holder of the Notes receiving such payments, but the Parent covenants and agrees
that such right of subrogation shall be subordinate in right of payment to the
rights of any holders of the Notes for which full payment has not been made or
provided for and, to that end, the Parent agrees not to claim or enforce any
such right of subrogation or any right of set-off or any other right which may
arise on account of any payment made by the Parent in accordance with the
provisions of this Agreement, including, without limitation, any right of
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any holder of the Notes against the Issuer
or the Parent, whether or not such claim, remedy or right arises in equity or
under contract, statue or common law, including, without limitation, the right
to take or receive from the Issuer or the Parent, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the Notes
owned by Persons other than the Parent or any of its Affiliates and all other
sums due or payable under this Agreement have been fully paid and discharged or
payment therefor has been provided. If any amount shall be paid to the Parent in
violation of the preceding sentence at any time prior to the indefeasible cash
payment in full of the Notes and all other amounts payable under this Agreement,
such amounts shall be held in trust for the benefit of the holders of the Notes
and shall forthwith be paid to the holders of the Notes to be credited and
applied to the amounts due or to become due with respect to the Notes and all
other amounts payable under this Agreement, whether matured or unmatured.

 

Section 23.4.                         Preference. The Parent agrees that to the
extent the Issuer or any other Person on behalf of the Issuer makes any payment
on the Notes, which payment or any part thereof is subsequently invalidated,
voided, declared to be fraudulent or preferential, set aside, recovered,
rescinded or is required to be retained by or repaid to a trustee, liquidator,
receiver or any other Person under any bankruptcy code, common law or equitable
cause, then and to the extent of such payment, the obligation or the part
thereof intended to be satisfied shall be revived and continued in full force
and effect with respect to the Parent’s obligations hereunder, as if said
payment had not been made. The liability of the Parent hereunder shall not be
reduced or discharged, in whole or in part, by any payment to any holder of the
Notes from any source that is thereafter paid, returned or refunded in whole or
in part by reason of the assertion of a claim of any kind relating thereto,
including any claim for breach of contract, breach of warranty, preference,
illegality, invalidity or fraud asserted by any account debtor or by any other
Person.

 

Section 23.5.                         Marshalling. None of the holders of the
Notes shall be under any obligation (a) to marshal any assets in favor of the
Parent or in payment of any or all of the liabilities of the Issuer under or in
respect of the Notes or the obligation of the Parent hereunder or (b) to pursue
any other remedy that the Parent may or may not be able to pursue itself and
that may lessen the

 

53

--------------------------------------------------------------------------------



 

Parent’s burden or any right to which the Parent hereby expressly waives. The
obligations of the Parent under this Agreement rank pari passu in right of
payment with all other Indebtedness (actual or contingent) of the Parent which
is not secured or the subject of any statutory trust or preference or which is
not expressly subordinated in right of payment to any other Indebtedness.

 

*    *    *    *    *

 

54

--------------------------------------------------------------------------------



 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Issuer, whereupon this
Agreement shall become a binding agreement among you, the Parent and the Issuer.

 

 

Very truly yours,

 

 

 

CORESITE REALTY CORPORATION

 

 

 

 

 

By

/s/ Jeffrey S. Finnin

 

Name: Jeffrey S. Finnin

 

Title: Chief Financial Officer

 

 

 

 

 

CORESITE, L.P.

 

by its general partner,

 

CoreSite Realty Corporation

 

 

 

 

 

By

/s/ Jeffrey S. Finnin

 

Name: Jeffrey S. Finnin

 

Title: Chief Financial Officer

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

This Agreement is hereby accepted and agreed to as of the date hereof.

 

AMERICAN GENERAL LIFE INSURANCE COMPANY

THE UNITED STATES LIFE INSURANCE COMPANY IN THE CITY OF NEW YORK

THE VARIABLE ANNUITY LIFE INSURANCE COMPANY

 

By:

AIG Asset Management (U.S.) LLC, as Investment Adviser

 

 

 

By:

/s/ Bryan W. Eells

 

 

Name:

Bryan W. Eells

 

 

Title:

Vice President

 

 

 

AMERITAS LIFE INSURANCE CORP.

AMERITAS LIFE INSURANCE CORP. OF NEW YORK

By: Ameritas Investment Partners Inc., as Agent

 

 

 

By:

/s/ Tina Udell

 

 

Name:

Tina Udell

 

 

Title:

Vice President & Managing Director

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

MIDLAND NATIONAL LIFE INSURANCE COMPANY

By:

Athene Asset Management LLC, its investment adviser

 

 

 

 

 

By:

/s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Senior Vice President, Fixed Income

 

 

 

 

VOYA INSURANCE AND ANNUITY COMPANY

By:

Athene Asset Management LLC, its investment adviser

 

 

 

 

 

By:

/s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

Title:

Senior Vice President, Fixed Income

 

 

 

 

ATHENE ANNUITY AND LIFE COMPANY

 

By:

Athene Asset Management LLC, its investment adviser

 

 

 

 

 

By:

/s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Senior Vice President, Fixed Income

 

 

 

 

 

ATHENE ANNUITY & LIFE ASSURANCE COMPANY OF NEW YORK

By:

Athene Asset Management LLC, its investment adviser

 

 

 

By:

/s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Senior Vice President, Fixed Income

 

 

 

 

 

AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY

By:

Athene Asset Management LLC, its investment adviser

 

 

 

By:

/s/ Roger D. Fors

 

 

Name:

Roger D. Fors

 

 

Title:

Senior Vice President, Fixed Income

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By:

Barings LLC as Investment Adviser

 

 

By:

/s/ James Moore

 

 

Name:

James Moore

 

 

Title:

Managing Director

 

 

C.M. LIFE INSURANCE COMPANY

By:

Barings LLC as Investment Adviser

 

 

By:

/s/ James Moore

 

 

Name:

James Moore

 

 

Title:

Managing Director

 

 

 

YF LIFE INSURANCE INTERNATIONAL LIMITED

By:

Barings LLC as Investment Adviser

 

 

By:

/s/ James Moore

 

 

Name:

James Moore

 

 

Title:

Managing Director

 

 

 

MUFG FUND SERVICES (CAYMAN) LIMITED, acting solely

in its capacity as trustee of Bright — II Fund,

a sub-fund of Global Private Credit Umbrella Unit Trust*

By:

Barings LLC as Investment Adviser

 

 

 

By:

/s/ James Moore

 

 

Name:

James Moore

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------

* Trustee’s obligations in such capacity will be solely the obligations of the
Trustee acting on behalf of Bright — II Fund, and that no creditor will have any
recourse against any of the Trustee, (or any of its directors, officers or
employees) for any claims, losses, damages, liabilities, indemnities or other
obligations whatsoever in connection with actions taken by the Trustee, with any
recourse to the Trustee limited to the assets of Bright — II Fund

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

ENSIGN PEAK ADVISORS, INC.

 

 

By:

/s/ Matthew D. Dall

 

Name:

Matthew D. Dall

 

Title:

Head of Credit Research

 

 

 

INTEGRITY LIFE INSURANCE COMPANY

 

 

 

By:

/s/ Kevin L. Howard

 

Name:

Kevin L. Howard

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Daniel R. Larsen

 

Name:

Daniel R. Larsen

 

Title:

Vice President

 

 

 

NATIONAL INTEGRITY LIFE INSURANCE COMPANY

 

 

By:

/s/ Kevin L. Howard

 

Name:

Kevin L. Howard

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Daniel R. Larsen

 

Name:

Daniel R. Larsen

 

Title:

Vice President

 

 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

 

By:

/s/ Timothy Powell

 

Name:

Timothy Powell

 

Title:

Managing Director

 

 

 

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

 

 

By:

/s/ Timothy Powell

 

Name:

Timothy Powell

 

Title:

Managing Director

 

 

 

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

 

 

 

By:

/s/ Timothy Powell

 

Name:

Timothy Powell

 

Title:

Managing Director

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY

HARTFORD FIRE INSURANCE COMPANY

 

By:

Hartford Investment Management Company,

 

 

their investment manager

 

 

 

 

 

 

By:

/s/ Dawn Crunden

 

 

 

Name:

Dawn Crunden

 

 

 

Title:

Senior Vice President

 

 

 

TALCOTT RESOLUTION LIFE INSURANCE COMPANY

 

By:

Hartford Investment Management Company,

 

 

its investment manager

 

 

 

 

 

 

By:

/s/ Dawn Crunden

 

 

 

Name:

Dawn Crunden

 

 

 

Title:

Senior Vice President

 

 

 

HOMESTEADERS LIFE COMPANY

 

 

 

 

By:

/s/ Lisa A. Stange

 

Name:

Lisa A. Stange

 

Title:

Chief Investment Officer

 

 

 

 

 

MODERN WOODMEN OF AMERICA

 

 

 

 

By:

/s/ Aaron R. Birkland

 

Name:

Aaron R. Birkland

 

Title:

Portfolio Manager, Private Placements

 

 

 

 

By:

/s/ Christopher M. Cramer

 

Name:

Christopher M. Cramer

 

Title:

Manager, Fixed Income

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

 

 

 

By:

/s/ Lee Martin

 

Name:

Lee Martin

 

Title:

Vice President

 

 

 

 

 

 

 

NATIONAL GUARDIAN LIFE INSURANCE COMPANY

 

 

 

 

By:

/s/ R.A. Mucci

 

Name:

R.A. Mucci

 

Title:

Executive Vice President & Treasurer

 

 

 

 

 

 

 

SETTLERS LIFE INSURANCE COMPANY

 

 

 

 

By:

/s/ R.A. Mucci

 

Name:

R.A. Mucci

 

Title:

Chief Executive Officer & Treasurer

 

 

 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:

Northwestern Mutual Investment Management Company, LLC,

 

 

Its investment adviser

 

 

 

 

 

 

By:

/s/ Mark E. Kishler

 

 

Name:

Mark E. Kishler

 

 

Title:

Managing Director

 

 

 

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

for its Group Annuity Separate Account

 

 

 

 

By:

/s/ Mark E. Kishler

 

Name:

Mark E. Kishler

 

Title:

Its Authorized Representative

 

 

 

 

 

 

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, a New York domiciled life
insurance company

 

By:

Nuveen Alternatives Advisors LLC,

 

 

a Delaware limited liability company,

 

 

its investment manager

 

 

 

 

 

 

By:

/s/ Jeffrey Hughes

 

 

Name:

Jeffrey Hughes

 

 

Title:

Senior Director

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

 

 

 

By:

/s/ Annette M. Teders

 

Name:

Annette M. Teders

 

Title:

Vice President

 

 

 

 

 

 

 

OHIO NATIONAL LIFE ASSURANCE CORPORATION

 

 

 

 

By:

/s/ Annette M. Teders

 

Name:

Annette M. Teders

 

Title:

Vice President

 

 

 

 

PRINCIPAL LIFE INSURANCE COMPANY

 

By:

Principal Global Investors, LLC

 

 

a Delaware limited liability company,

 

 

its authorized signatory

 

 

 

 

 

 

By:

/s/ Alex P. Montz

 

 

 

Alex P. Montz, Counsel

 

 

 

 

 

 

By:

/s/ Justin T. Lange

 

 

 

Justin T. Lange

 

 

 

Assistant General Counsel

 

 

 

 

PRINCIPAL REINSURANCE COMPANY OF DELAWARE

 

By:

Principal Global Investors, LLC

 

 

a Delaware limited liability company,

 

 

its authorized signatory

 

 

 

 

 

 

By:

/s/ Alex P. Montz

 

 

 

Alex P. Montz, Counsel

 

 

 

 

 

 

By:

/s/ Justin T. Lange

 

 

 

Justin T. Lange

 

 

 

Assistant General Counsel

 

 

 

 

PRINCIPAL REINSURANCE COMPANY OF DELAWARE II

By:

Principal Global Investors, LLC

 

 

a Delaware limited liability company,

 

 

its authorized signatory

 

 

 

 

 

 

By:

/s/ Alex P. Montz

 

 

 

Alex P. Montz, Counsel

 

 

 

 

 

 

By:

/s/ Justin T. Lange

 

 

 

Justin T. Lange

 

 

 

Assistant General Counsel

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

PRU US PP CREDIT BM FUND

 

 

 

By: Prudential Private Placement Investors,

 

L.P. (as Investment Advisor)

 

 

 

By: Prudential Private Placement Investors, Inc.

 

(as its General Partner)

 

 

 

 

By:

/s/ Jason Richardson

 

 

Vice President

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

 

 

By:

PGIM, Inc., as investment manager

 

 

 

 

By:

/s/ Jason Richardson

 

 

Vice President

 

 

 

 

 

 

 

ZURICH AMERICAN INSURANCE COMPANY

 

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

By:

/s/ Jason Richardson

 

 

Vice President

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

By:

/s/ Jason Richardson

 

 

Vice President

 

 

 

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

 

 

 

By:

PGIM, Inc., as investment manager

 

 

 

 

 

By:

/s/ Jason Richardson

 

 

 

Vice President

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY

 

 

 

By:

/s/ David Divine

 

Name:

David Divine

 

Title:

Senior Portfolio Manager

 

 

 

COUNTRY LIFE INSURANCE COMPANY

 

By:

/s/ John A. Jacobs

 

Name:

John A. Jacobs

 

Title:

Director - Fixed Income

 

 

 

COUNTRY MUTUAL INSURANCE COMPANY

 

By:

/s/ John A. Jacobs

 

Name:

John A. Jacobs

 

Title:

Director - Fixed Income

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE A

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Adjusted Consolidated EBITDA” means, on any date of determination, the sum of
(a) the Consolidated EBITDA for the prior fiscal quarter most recently ended,
multiplied by four, less (b) the Capital Reserve.

 

“Adjusted Net Operating Income” means, on any date of determination, the sum of
(a) the Net Operating Income for the prior fiscal quarter most recently ended,
multiplied by four, less (b) the Capital Reserve.

 

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Issuer, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Issuer or any Subsidiary or any Person of which the
Issuer and its Subsidiaries beneficially own or hold, in the aggregate, directly
or indirectly, 10% or more of any class of voting or equity interests. Unless
the context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Issuer.

 

“Agreement” means this Note Purchase Agreement, including all Schedules attached
to this Agreement, as it may be amended, restated, supplemented or otherwise
modified from time to time and includes, in respect of the Parent, the Parent
Guaranty.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Building” means, with respect to each Eligible Real Estate Asset or parcel of
Real Estate, all of the buildings, structures and improvements now or hereafter
located thereon.

 

SCHEDULE A
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Denver, Colorado are required or
authorized to be closed.

 

“Capital Reserve” means, for any period and with respect to any improved Real
Estate, an amount equal to $0.25 multiplied by the total square footage of the
Buildings in such Real Estate. If the term Capital Reserve is used without
reference to any specific Real Estate, then the amount shall be determined on an
aggregate basis with respect to all Real Estate of the Issuer, the Subsidiary
Guarantors and their respective Subsidiaries and a proportionate share of all
Real Estate of all Unconsolidated Affiliates. The Capital Reserve shall be
calculated based on the total square footage of the Buildings owned (or ground
leased) at the end of each fiscal quarter, less the square footage of unoccupied
space held for development or redevelopment.

 

“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facility from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect. Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than 7.50%.

 

“Capitalized Value” means the Adjusted Net Operating Income for any Stabilized
Property divided by the Capitalization Rate.

 

“Cash Equivalents” means as of any date, (a) securities issued or directly and
fully guaranteed or insured by the U.S. government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (b) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (i) senior long term unsecured debt rated at least A- or the equivalent
thereof by S&P or A3 or the equivalent thereof by Moody’s and (ii) capital and
surplus in excess of $100,000,000, (c) commercial paper rated at least A-2 or
the equivalent thereof by S&P or P-2 or the equivalent thereof by Moody’s and in
either case maturing within 120 days from such date and (d) shares of any money
market mutual fund rated at least AA- or the equivalent thereof by S&P or at
least Aa3 or the equivalent thereof by Moody’s.

 

“Change of Control” means an event or series of events:

 

(a)           by which any Person (including a Person’s Affiliates and
associates) or group (as that term is understood under Section 13(d) of the
Exchange Act), other than The Carlyle Group, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of a
percentage (based on voting power, in the event different classes of stock or
voting interests shall have different voting powers) of the voting stock or
voting interests of the Parent or the Issuer equal to at least 50%; or

 

(b)           which constitutes a “change of control” under the Primary Credit
Facility from time to time.

 

“Change of Control Prepayment Event” occurs if, within the period of 90 days
from and including the date on which a Change of Control occurs, either (a) a
Rating Downgrade in respect

 

A-2

--------------------------------------------------------------------------------



 

of that Change of Control occurs or (b) at such time there is no rating of the
Notes by a Rating Agency and the Issuer fails to obtain (whether by failing to
seek a rating at its own discretion or otherwise) a rating of the Notes from a
Rating Agency of at least Investment Grade.

 

“Closing” or “Closings” means the First Closing and/or the Second Closing, as
the context requires.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

 

“Confidential Information” is defined in Section 20.

 

“Consolidated” means, with reference to any term defined herein, that term as
applied to the accounts of a Person and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any period, an amount equal to the
EBITDA of the Issuer and its Subsidiaries for such period determined on a
consolidated basis.

 

“Consolidated Fixed Charges” means, for any fiscal quarter, annualized, the sum
of (a) Consolidated Interest Expense for such period, plus (b) all regularly
scheduled principal payments made with respect to Indebtedness of the Issuer and
its Subsidiaries during such period, other than any balloon, bullet or similar
principal payment which repays such Indebtedness in full, plus (c) all Preferred
Distributions paid during such period. Such Person’s Equity Percentage in the
Consolidated Fixed Charges of its Unconsolidated Affiliates shall be included in
the determination of Consolidated Fixed Charges; so long as no Default or Event
of Default has occurred and is continuing, any Preferred Distributions
constituting the repurchase or redemption of Preferred Securities (other than
regularly scheduled mandatory repurchases or redemptions not constituting
balloon, bullet or similar redemptions in full) shall not be included in the
calculation of Consolidated Fixed Charges.

 

“Consolidated Interest Expense” means, for any period, without duplication,
(a) total Interest Expense of the Issuer and its Subsidiaries determined on a
consolidated basis in accordance with GAAP for such period, plus (b) the
Issuer’s Equity Percentage of Interest Expense of its Unconsolidated Affiliates
for such period.

 

“Consolidated Tangible Net Worth” means the amount by which Gross Asset Value
exceeds Consolidated Total Indebtedness.

 

“Consolidated Total Indebtedness” means all Indebtedness of the Issuer and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication), such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.

 

“Consolidated Total Unsecured Indebtedness” means all Unsecured Indebtedness
determined on a consolidated basis and shall include (without duplication), the
Issuer’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates
outstanding at any time which is not Secured Indebtedness.

 

A-3

--------------------------------------------------------------------------------



 

“Consolidated Unsecured Indebtedness Yield” means the quotient (expressed as a
percentage) of Adjusted Net Operating Income from the Unencumbered Asset Pool
(excluding any Leased Assets) divided by Unsecured Indebtedness.

 

“Construction In Process” means costs incurred for any build-outs,
redevelopment, construction or tenant improvements of a Data Center Property
that is not a Development Property.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Parent and any of
their or the Parent’s respective Controlled Affiliates and (b) if the Parent has
a parent company, such parent company and its Controlled Affiliates.

 

“Data Center Property” means any asset that operates or is intended to operate,
at least in part, as a telecommunications infrastructure building or an
information technology infrastructure building.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means, for any Series of Notes, that rate of interest per annum
that is the greater of (a) 2% above the rate of interest stated in clause (a) of
the first paragraph of such Notes or (b) 2% over the rate of interest publicly
announced by Citibank, N.A. in New York, New York as its “base” or “prime” rate.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement applicable to such Derivatives Contract(s), (a) for any date
on or after the date such Derivatives Contracts have been closed out or
terminated and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a)

 

A-4

--------------------------------------------------------------------------------



 

the amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market quotations or other
valuations provided by any recognized dealer in, or the counterparty to, such
Derivatives Contract(s) (which, in either case, may include the agent or any
lender under the Primary Credit Facility).

 

“Development Property” means Real Estate currently under development that has
not become a Stabilized Property or on which the improvements related to the
development have not been completed; provided that such a Development Property
on which all improvements related to the development of such Real Estate have
been substantially completed (excluding tenant improvements) for at least 18
months shall cease to constitute a Development Property notwithstanding the fact
that such Property has not become a Stabilized Property, and shall be considered
a Stabilized Property for the purposes of the calculation of Gross Asset Value.

 

“Disclosure Documents” is defined in Section 5.3.

 

“EBITDA” means, with respect to a Person for any period (without duplication),
the net income (or loss), excluding the effects of straight lining of rents and
acquisition lease accounting, before (a) interest, income taxes, depreciation
and amortization expense, as reported by such Person and its Subsidiaries on a
consolidated basis in accordance with GAAP and (b) any other non-cash expense to
the extent not actually paid as a cash expense (including any expense associated
with asset retirement obligation under GAAP). EBITDA shall exclude extraordinary
gains and losses (including but not limited to gains (and losses) on the sale of
assets) and distributions to minority owners. EBITDA attributable to Equity
Interests shall be excluded but EBITDA shall include a Person’s Equity
Percentage of net income (or loss) from Unconsolidated Affiliates plus its
Equity Percentage of interest, depreciation and amortization expense from
Unconsolidated Affiliates.

 

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

 

“Elevated Fixed Charges Ratio” is defined in Section 10.11.

 

“Elevated Fixed Charges Ratio Interest” is defined in Section 10.11.

 

“Elevated Leverage Ratio” is defined in Section 10.10.

 

“Elevated Leverage Ratio Interest” is defined in Section 10.10.

 

“Elevated Period” means a period of up to two consecutive fiscal quarters
following a Material Acquisition, which shall, for the avoidance of doubt, be
calculated as commencing on the date of the consummation of a Material
Acquisition and ending on the date that is the last day of the second
consecutive full fiscal quarter ending thereafter; provided that, at the time of
completion of such Material Acquisition, no Default or Event of Default has
occurred and is continuing; provided, further, that following the end of an
Elevated Period, at least two consecutive fiscal quarters shall elapse before
the Issuer may elect to commence another Elevated Period; provided further,
however, that the Issuer may not utilize more than four Elevated Periods in the
aggregate with respect to any measure herein. For the avoidance of doubt, no
Default or Event of Default will be deemed to have occurred or be continuing as
a result of a numeric measure contained in

 

A-5

--------------------------------------------------------------------------------



 

Section 10.10, or the definitions of Unencumbered Asset Pool Availability or
Unencumbered Asset Pool Value exceeding, during any Elevated Period, the levels
otherwise permitted or required during any period that is not an Elevated
Period; provided that such measure does not exceed the levels that are permitted
or required during such Elevated Period.

 

“Eligible Real Estate” means Real Estate:

 

(a)           which is (i) wholly owned (directly or indirectly) in fee,
(ii) leased under a ground lease acceptable to the Required Holders in their
reasonable discretion or (iii) a Leased Asset with a remaining term (including
of right tenant extensions) of at least 15 years as of the date of this
Agreement and is otherwise acceptable to the Required Holders in their
reasonable discretion), in each instance with such easements, rights-of-way and
other similar appurtenances required for the operation of the fee or leasehold
property, by the Issuer or a Subsidiary Guarantor or a Pool Owner;

 

(b)           which is located within the 50 States of the United States of
America or the District of Columbia;

 

(c)           which is improved by an income-producing Data Center Property and
designated as a Stabilized Property;

 

(d)           as to which all of the representations set forth in Section 6 of
the Primary Credit Facility as in effect on April 19, 2018 concerning Eligible
Real Estate Assets are true and correct except as would not reasonably be
expected to result in a Material Adverse Effect; and

 

(e)           as to which the Required Holders have received all Eligible Real
Estate Qualification Documents, or will receive them prior to inclusion of such
Real Estate in the Unencumbered Asset Pool.

 

“Eligible Real Estate Asset” means (a) on the date of this Agreement, the
Eligible Real Estate set forth on Schedule 10 and (b) thereafter, any Real
Estate described in clause (a) which then remains Eligible Real Estate and any
other Real Estate which has become and then remains Eligible Real Estate and is
included in the Unencumbered Asset Pool from time to time (i) pursuant to
Article V of the Primary Credit Facility as in effect on April 19, 2018 and
(ii) in accordance with clauses (a), (b) and (c) of the definition of
“Unencumbered Asset Pool” set forth in this Agreement. For purposes of this
definition, it is acknowledged and agreed that the Wilshire Property which is a
Leased Asset shall be deemed an “Eligible Real Estate Asset.”

 

“Eligible Real Estate Qualification Documents” is defined in Schedule 1.2 of the
Primary Credit Facility as in effect on April 19, 2018.

 

“Enforceability Exceptions” is defined in Section 5.2.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the

 

A-6

--------------------------------------------------------------------------------



 

environment or the release of any materials into the environment, including
those related to Hazardous Substances.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such share, warrant, option, right or
other interest is authorized or otherwise existing on any date of determination.

 

“Equity Offering” means the issuance and sale by the Issuer or any of its
Subsidiaries or the Parent of any equity securities of such Person.

 

“Equity Percentage” means the aggregate ownership percentage of the Issuer or a
Subsidiary Guarantor or their respective Subsidiaries in each Unconsolidated
Affiliate.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder from time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Issuer under section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder from time to time in effect.

 

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.

 

“Financing Lease” means a lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

 

“First Closing” is defined in Section 3.1.

 

“First Closing Date” is defined in Section 3.1.

 

“First Installment Notes” is defined in Section 3.1.

 

A-7

--------------------------------------------------------------------------------



 

“Fitch” means Fitch, Inc., and any successor thereto.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means

 

(a)           the government of

 

(i)            the United States of America or any state or other political
subdivision thereof, or

 

(ii)           any other jurisdiction in which the Issuer or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Issuer or any Subsidiary, or

 

(b)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Gross Asset Value” means, on a consolidated basis for the Issuer and its
Subsidiaries, the sum of (without duplication with respect to any Real Estate):

 

(a)           the Capitalized Value of any Stabilized Properties (other than the
Leased Assets) owned by the Issuer or any of its Subsidiaries; plus

 

(b)           for the Leased Assets, the Adjusted Net Operating Income of the
Leased Assets multiplied by ten;

 

(c)           the book value determined in accordance with GAAP of all
Development Properties and Construction In Process with respect to Real Estate
owned or leased by the Issuer or any of its Subsidiaries; plus

 

(d)           the aggregate amount of (x) all Unrestricted Cash and Cash
Equivalents of the Issuer and its Subsidiaries and (y) Specified Restricted Cash
and Cash Equivalents of the Issuer and its Subsidiaries, as of the date of
determination; plus

 

(e)           the book value determined in accordance with GAAP of Land Assets
of the Issuer and its Subsidiaries.

 

A-8

--------------------------------------------------------------------------------



 

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the calendar quarter most
recently ended prior to a date of determination. In the Issuer’s discretion, any
Development Property which becomes a Stabilized Property and all newly acquired
properties may be valued at GAAP book value for up to 90 days, with such
properties thereafter being included in the calculation of Gross Asset Value in
accordance with clauses (a) through (d) above. All income, expense and value
associated with assets included in Gross Asset Value disposed of during the
calendar quarter period most recently ended prior to a date of determination
will be eliminated from calculations. Additionally, without limiting or
affecting any other provision hereof, Gross Asset Value shall not include any
income or value associated with Real Estate which is not operated or intended to
be operated principally as a Data Center Property. Gross Asset Value will be
adjusted to include an amount equal to the Issuer’s or any of its Subsidiaries’
pro rata share (based upon such Person’s Equity Percentage in such
Unconsolidated Affiliate) of the Gross Asset Value attributable to any of the
items listed above in this definition owned by such Unconsolidated Affiliate.

 

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including obligations incurred through an
agreement, contingent or otherwise, by such Person:

 

(a)           to purchase such indebtedness or obligation or any property
constituting security therefor;

 

(b)           to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

 

(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such indebtedness or
obligation of the ability of any other Person to make payment of the
indebtedness or obligation; or

 

(d)           otherwise to assure the owner of such indebtedness or obligation
against loss in respect thereof.

 

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

 

“Hazardous Substance” means (a) asbestos, flammable materials, explosives,
radioactive substances, polychlorinated biphenyls, other carcinogens, oil and
other petroleum products, radon gas or urea formaldehyde; (b) chemicals, gases,
solvents, pollutants or contaminants that could be a detriment or pose a danger
to the environment or to the health or safety of any person; and (c) any other
hazardous or toxic materials, wastes and substances which are defined,
determined or identified as such in any past, present or future federal, state
or local laws, by-laws, rules,

 

A-9

--------------------------------------------------------------------------------



 

regulations, codes or ordinances or any legally binding judicial or
administrative interpretation thereof in concentrations which violate
Environmental Laws.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 13.1;
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.

 

“Incorporated Covenant” is defined in Section 9.10(b).

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)           all obligations of such Person in respect of money borrowed (other
than trade debt incurred in the ordinary course of business which is not more
than 180 days past due);

 

(b)           all obligations of such Person for money borrowed (i) represented
by notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered;

 

(c)           obligations of such Person as a lessee or obligor under a
Financing Lease;

 

(d)           all reimbursement obligations of such Person under any letters of
credit or acceptances (whether or not the same have been presented for payment);

 

(e)           all Off-Balance Sheet Obligations of such Person;

 

(f)            all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests);

 

(g)           net obligations under any Derivatives Contract not entered into as
a hedge against existing Indebtedness, in an amount not in excess of the
Derivatives Termination Value thereof;

 

(h)           all Indebtedness of other Persons which such Person has guaranteed
or is otherwise recourse to such Person (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
violation of “special purpose entity” covenants, and other similar exceptions to
recourse liability until a claim is made and an action is commenced with respect
thereto, and then shall be included only to the extent of the amount of such
claim), including liability of a general partner in respect of liabilities of a
partnership in which it is a general partner which would constitute
“Indebtedness”

 

A-10

--------------------------------------------------------------------------------



 

hereunder, any obligation to supply funds to or in any manner to invest directly
or indirectly in a Person, to maintain working capital or equity capital of a
Person or otherwise to maintain net worth, solvency or other financial condition
of a Person, to purchase indebtedness, or to assure the owner of indebtedness
against loss, including through an agreement to purchase property, securities,
goods, supplies or services for the purpose of enabling the debtor to make
payment of the indebtedness held by such owner or otherwise;

 

(i)            all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and

 

(j)            such Person’s pro rata share of the Indebtedness (based upon its
Equity Percentage in such Unconsolidated Affiliates) of any Unconsolidated
Affiliate of such Person.

 

“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
ASC 805, as codified by the Financial Accounting Standards Board in June of
2009, and shall be adjusted to remove (A) the impact from Asset Retirement
Obligations pursuant to ASC 410, as codified by the Financial Accounting
Standards Board in June of 2009, (B) any potential impact from the exposure
draft issued by the Financial Accounting Standards Board in August of 2010
related to Leases (Topic 840) and (C) any impact or effect as a result of
changes related to the accounting of operating lease liabilities pursuant to
Accounting Standards Update No. 2016-02, Leases (Topic 842), as issued by the
Financial Accounting Standards Board on February 25, 2016.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Initial Subsidiary Guarantors” means CoreSite One Wilshire, L.L.C., a Delaware
limited liability company, CoreSite Real Estate 12100 Sunrise Valley Drive
L.L.C., a Delaware limited liability company, CoreSite Real Estate 1656
McCarthy, L.P., a Delaware limited partnership, CoreSite Real Estate 2115 NW
22nd Street, L.L.C., a Delaware limited liability company, CoreSite Real Estate
2901 Coronado, L.P., a Delaware limited partnership, CoreSite Real Estate 2972
Stender, L.P., a Delaware limited partnership, CoreSite Real Estate 3032
Coronado, L.P., a Delaware limited partnership, CoreSite Real Estate 427 S.
LaSalle, L.L.C., a Delaware limited liability company, CoreSite Real Estate 55
S. Market Street, L.L.C., a Delaware limited liability company, CoreSite Real
Estate 70 Innerbelt, L.L.C., a Delaware limited liability company, and CoreSite
Real Estate 900 N. Alameda, L.P., a Delaware limited partnership.

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer or any other similar financial institution or entity, regardless of legal
form, and (d) any Related Fund of any holder of any Note.

 

“Interest Expense” means, for any period with respect to the Issuer and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication),

 

A-11

--------------------------------------------------------------------------------



 

excluding non-cash interest expense but including capitalized interest not
funded under a construction loan, together with the interest portion of payments
actually payable on Financing Leases, plus (b) the Issuer’s and its respective
Subsidiaries’ Equity Percentage of Interest Expense of their Unconsolidated
Affiliates for such period.

 

“Investment Grade” means a rating of “BBB-” or higher by S&P or Fitch or “Baa3”
or higher by Moody’s (as applicable), or their respective equivalents for the
time being, or better.

 

“Investment” means, with respect to any Person, all shares of capital stock,
evidences of Indebtedness and other securities issued by any other Person and
owned by such Person, all loans, advances or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of the
securities or business or integral part of the business of any other Person and
commitments and options to make such purchases, all interests in real property
and all other investments; provided, however, that the term “Investment” shall
not include (a) equipment, inventory and other tangible personal property
acquired in the ordinary course of business or (b) current trade and customer
accounts receivable for services rendered in the ordinary course of business and
payable in accordance with customary trade terms.

 

“Issuer” is defined in the introductory paragraph of this Agreement.

 

“Land Assets” means land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following 12 months.

 

“lease” means leases, licenses and agreements, whether written or oral, relating
to the use or occupation of space in any Building or of any Real Estate.

 

“Leased Assets” means Real Estate (or a portion thereof) leased by the Issuer or
any Subsidiary Guarantor or a Subsidiary thereof under a lease which does not
constitute a ground lease.

 

“Leased Asset NOI Amount” means the Adjusted Net Operating Income of each Leased
Asset in the Unencumbered Asset Pool multiplied by five.

 

“Leased Rate” means, with respect to Real Estate at any time, the ratio,
expressed as a percentage, of (a) the Net Rentable Area of such Real Estate
actually leased by tenants that are not affiliated with the Issuer and paying
rent at rates not materially less than rates generally prevailing at the time
the applicable lease was entered into, pursuant to binding leases as to which no
default has occurred and has continued unremedied for 30 or more days to (b) the
aggregate Net Rentable Area of such Real Estate.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or finance lease (as defined by GAAP),
upon or with respect to any property or asset of such Person.

 

“Make-Whole Amount” is defined in Section 8.6.

 

A-12

--------------------------------------------------------------------------------



 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Issuer and its
Subsidiaries taken as a whole.

 

“Material Acquisition” means an acquisition that is (a) any single transaction
for the purpose of, or resulting, directly or indirectly, in, the acquisition
(including, without limitation, a merger or consolidation or any other
combination with another Person) of a Person or assets by the Issuer (directly
or indirectly) that has a gross purchase price equal to or greater than 10.0% of
the then Gross Asset Value (without giving effect to such transaction), or
(b) one or more transactions for the purpose of, or resulting, directly or
indirectly, in, the acquisition (including, without limitation, a merger or
consolidation or any other combination with another Person) of one or more
Persons or assets by the Issuer (directly or indirectly) in any two consecutive
calendar quarters, which in the aggregate have a gross purchase price equal to
or greater than 10.0% of the then Gross Asset Value (without giving effect to
such transactions).

 

“Material Acquisition Leased Asset NOI Amount” means the Adjusted Net Operating
Income of each Leased Asset in the Unencumbered Asset Pool multiplied by 6.5.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Issuer and
its Subsidiaries taken as a whole, (b) the ability of the Issuer to perform its
obligations under this Agreement and the Notes, (c) the ability of any Note
Guarantor to perform its obligations under its Note Guaranty or (d) the validity
or enforceability of this Agreement, the Notes or any Note Guaranty.

 

“Maturity Date” with respect to any Note is defined in the first paragraph of
such Note.

 

“Memorandum” is defined in Section 5.3.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor.

 

“Most Favored Covenant” means any financial covenant (whether constituting a
covenant or an event of default) by the Parent, the Issuer or any Subsidiary
Guarantor under a Principal Credit Facility, in each case that is more favorable
to the lenders under such Principal Credit Facility than the covenants,
definitions and/or defaults contained in this Agreement (including any financial
covenant that is not included in this Agreement or that is more restrictive than
any comparable provision contained in this Agreement or that is more beneficial
to such lender) on the date of this Agreement (together with all definitions and
interpretive provisions from such Principal Credit Facility to the extent used
in relation thereto). The term “financial covenant” as used in this definition
means, (a) in respect of any Principal Credit Facility, an obligation or
condition which (i) (A) relates specifically to one or more numerical measures
of the financial condition or results of operations of the Parent, the Issuer or
any Subsidiary or (B) limits the incurrence of Indebtedness by the Parent, the
Issuer or any Subsidiary (including any restriction on external borrowings) or
imposes conditions or limitations on loans by the Parent, the Issuer or any
Subsidiary to the Parent, the Issuer or any other Subsidiary and (ii) if not
complied with or not maintained could give rise to the lender or lenders under
such Principal Credit Facility having the right to demand payment of outstanding
Indebtedness thereunder before its stated maturity or terminate any unused
commitment to make loans thereunder prior to the stated expiration of such

 

A-13

--------------------------------------------------------------------------------



 

commitment and (b) in respect of the Primary Credit Facility as in effect on the
date of this Agreement, Section 8.7 (Distributions) and any successor provision
thereto.

 

“Most Favored Lender Notice” is defined in Section 9.10(c).

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Net Offering Proceeds” means the gross cash proceeds received by the Issuer or
any of its Subsidiaries or the Parent as a result of an Equity Offering, less
the customary and reasonable costs, expenses and discounts paid by the Issuer or
such Subsidiary or the Parent in connection therewith.

 

“Net Operating Income” means, for any Real Estate and for a given period, an
amount equal to the sum of (a) the rents, common area reimbursements and other
income for such Real Estate for such period received in the ordinary course of
business from tenants in occupancy (excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all expenses paid or accrued and related to the
ownership, operation or maintenance of such Real Estate for such period,
including taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (excluding general overhead expenses of the Issuer
and its Subsidiaries and any asset management fees), minus (c) management
expenses of such Real Estate equal to 3% of the gross revenues from such Real
Estate, minus (d) all rents, common area reimbursements and other income for
such Real Estate received from tenants in default of obligations under their
lease or with respect to leases as to which the tenant or any guarantor
thereunder is subject to any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar debtor
relief proceeding unless such tenant has expressly assumed its obligations under
the applicable lease in such proceeding; provided that Net Operating Income
shall exclude, without duplication, the effect of extraordinary, unusual or
non-recurring charges, expenses, losses or gains; provided further that the
aggregate amount of extraordinary, unusual or non-recurring charges, expenses,
losses or gains so excluded in any fiscal quarter shall not exceed 7.50% of the
Net Operating Income for such quarter (determined without giving effect to the
foregoing proviso).

 

“Net Rentable Area” means, with respect to any Real Estate, the “Net Rentable
Operating Square Footage” as defined in the Parent’s most recent Form 10-K.

 

“Non-Recourse Exclusions” means, with respect to any Non-Recourse Indebtedness
of any Person, any usual and customary exclusions from the non-recourse
limitations governing such Indebtedness, including exclusions for claims that
(a) are based on fraud, intentional misrepresentation, misapplication or
misappropriation of funds, gross negligence or willful misconduct, (b) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (c) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness (whether contained
in a loan agreement,

 

A-14

--------------------------------------------------------------------------------



 

promissory note, indemnity agreement or other document), (d) are the result of
any unpaid real estate taxes and assessments (whether contained in a loan
agreement, promissory note, indemnity agreement or other document) or (e) result
from such Person and/or its assets becoming the subject of a voluntary or
involuntary bankruptcy, insolvency or similar proceeding.

 

“Non-Recourse Indebtedness” means Indebtedness of the Issuer, the Parent, a
Subsidiary or an Unconsolidated Affiliate which is secured by one or more
parcels of Real Estate (other than an Eligible Real Estate Asset) or interests
therein or equipment and which is not a general obligation of the Issuer, the
Parent or such Subsidiary or Unconsolidated Affiliate, the holder of such
Indebtedness having recourse solely to the parcels of Real Estate, or interests
therein, securing such Indebtedness, the leases thereon and the rents, profits
and equity thereof or equipment, as applicable (except for recourse against the
general credit of the Issuer, the Parent, a Subsidiary or an Unconsolidated
Affiliate for any Non-Recourse Exclusions); provided that in calculating the
amount of Non-Recourse Indebtedness at any time, the amount of any Non-Recourse
Exclusions which are the subject of a claim and action shall not be included in
the Non-Recourse Indebtedness but shall constitute Recourse Indebtedness.
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of the
Issuer that is not a Subsidiary Guarantor or of an Unconsolidated Affiliate
which is a special purpose entity that is recourse solely to such Subsidiary or
Unconsolidated Affiliate, which is not cross-defaulted to other Indebtedness of
the Issuer and the Subsidiary Guarantors and which does not constitute
Indebtedness of any other Person (other than such Subsidiary or Unconsolidated
Affiliate which is the obligor thereunder).

 

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Parent,
the Issuer or any Subsidiary primarily for the benefit of employees of the
Parent, the Issuer or one or more Subsidiaries residing outside the United
States of America, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and (b) is not
subject to ERISA or the Code.

 

“Note Guarantor” means the Parent and each Subsidiary Guarantor.

 

“Note Guaranty” means the Parent Guaranty and each Subsidiary Guaranty.

 

“Notes” is defined in Section 1.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Issuer,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Issuer
would be required to disclose in the “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” section of the Issuer’s report on
Form 10-Q or Form 10-K (or their equivalents) which the Issuer is required to
file with the SEC or would be required to file if it were subject to the
jurisdiction of

 

A-15

--------------------------------------------------------------------------------



 

the SEC (or any Governmental Authority substituted therefore having jurisdiction
over the Issuer). As used in this definition, the term “SEC Off-Balance Sheet
Rules” means the Disclosure in Management’s Discussion and Analysis About
Off-Balance Sheet Arrangements, Securities Act Release No. 33-8182, 68 Fed. Reg.
5982 (Feb. 5, 2003) (codified at 17 CFR pts. 228, 229 and 249).

 

“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.

 

“Parent” is defined in the introductory paragraph to this Agreement.

 

“Parent Guaranty” is defined in Section 2.2.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Issuer or
any ERISA Affiliate or with respect to which the Issuer or any ERISA Affiliate
may have any liability.

 

“Pool Owner” means, from time to time with respect to any Eligible Real Estate,
a Wholly Owned Subsidiary of the Issuer which is the owner of the fee simple
interest in, or the approved ground lessee of, such Eligible Real Estate.

 

“Preferred Distributions” means, for any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by the Issuer or any of its
Subsidiaries or the Parent. Preferred Distributions shall not include dividends
or distributions (a) paid or payable solely in Equity Interests of identical
class payable to holders of such class of Equity Interests; or (b) paid or
payable to the Issuer or any of its Subsidiaries. As used in this definition,
“Distribution” means any (i) dividend or other distribution, direct or indirect,
on account of any Equity Interest of such Person, now or hereafter outstanding;
(ii) redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of such Person now or hereafter outstanding; and (iii) payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of such Person now or hereafter
outstanding.

 

“Preferred Securities” means, with respect to any Person, Equity Interests in
such Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

 

A-16

--------------------------------------------------------------------------------



 

“Primary Credit Facility” means the Fourth Amended and Restated Credit
Agreement, dated April 19, 2018, among the Issuer, as parent borrower, certain
Subsidiaries of the Issuer, as subsidiary borrowers, KeyBank National
Association, as administrative agent, and the other financial institutions party
thereto, and as may be further amended, replaced, restated or otherwise modified
and in effect.

 

“Principal Credit Facility” means:

 

(a)           the Primary Credit Facility;

 

(b)           each existing credit, loan or borrowing facility or note purchase
agreement (individually a “facility”) identified in Schedule 11 prior to
closing, and each renewal or extension of such facility; and

 

(c)           any other facility (including any renewal or extension of a then
existing facility) entered into on or after the date of this Agreement by the
Parent, the Issuer or any Subsidiary in a principal amount equal to or greater
than $50,000,000 (or its equivalent in any other currency), but excluding any
such facility entered into solely for cash management or similar purposes in the
ordinary course of business that provides a netting or cash pooling arrangement
by and among the Parent, the Issuer and the Subsidiaries in respect of the
Indebtedness under such facility. If any such facility entered into after the
date of this Agreement provides for both a cash management netting arrangement
as described above and other Indebtedness not subject to netting arrangements,
the determination of whether such facility constitutes a Principal Credit
Facility will be based solely upon the principal amount of such other
Indebtedness.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Issuer and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2); provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

 

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Rating Agency” means S&P, Fitch or Moody’s or any of their respective rating
agency subsidiaries and their successors.

 

A-17

--------------------------------------------------------------------------------



 

“Rating Downgrade” shall be deemed to have occurred if the rating assigned to
any Notes by any Rating Agency (whether provided at the invitation of the Parent
or the Issuer or of its own volition), which is current immediately before the
time the Change of Control, (a) if Investment Grade, is either lowered by such
Rating Agency such that it is no longer Investment Grade or withdrawn and not
replaced by (or another existing rating is not reaffirmed with) an Investment
Grade rating of another Rating Agency or, (b) if below Investment Grade, is not
raised to Investment Grade by such Rating Agency or withdrawn and not replaced
by (or another existing rating is not reaffirmed with) an Investment Grade
rating of another Rating Agency.

 

“Real Estate” means all real property at any time owned or leased (as lessee or
sublessee) by the Issuer, any Subsidiary Guarantor or any of their respective
Subsidiaries, including the Eligible Real Estate Assets.

 

“Recourse Indebtedness” means, as of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to the Parent, the Issuer or
any of the Subsidiaries. Recourse Indebtedness shall not include Non-Recourse
Indebtedness.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Required Holders” means at any time (a) prior to the First Closing Date, the
Purchasers, (b) on and after the First Closing Date but prior to the Second
Closing Date, the holders of more than 50% in principal amount of the First
Installment Notes at the time outstanding (exclusive of Notes then owned by the
Issuer or any of its Affiliates) and each Purchaser of a Note, if any, to be
issued at the Second Closing and (c) on and after the Second Closing Date, the
holders of more than 50% in principal amount of the Notes of all Series at the
time outstanding (exclusive of Notes then owned by the Issuer or any of its
Affiliates).

 

“Responsible Officer” means, with respect to any Person, any Senior Financial
Officer and any other officer of such Person with responsibility for the
administration of the relevant portion of this Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Company, or its successors or assigns.

 

“SEC” means the U.S. Securities and Exchange Commission, or any successor
thereto.

 

“Second Closing” is defined in Section 3.2.

 

“Second Closing Date” is defined in Section 3.2.

 

“Second Installment Notes” is defined in Section 3.2.

 

“Secured Indebtedness” means, with respect the Issuer and the Subsidiary
Guarantors or any of their Subsidiaries as of any given date, the aggregate
principal amount of all Indebtedness of such Persons on a consolidated basis
outstanding at such date and that is secured in any manner by any Lien.

 

A-18

--------------------------------------------------------------------------------



 

“Securities” or “Security” shall have the meaning specified in section
2(a)(1) of the Securities Act.

 

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“Senior Financial Officer” means, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or comptroller of
such Person.

 

“Series” means any series of Notes issued pursuant to this Agreement.

 

“Series A Notes” is defined in Section 1.

 

“Series B Notes” is defined in Section 1.

 

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date of this Agreement) of the
Issuer; provided that each Subsidiary Guarantor shall be deemed to be a
“Significant Subsidiary.”

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.

 

“Source” is defined in Section 6.2.

 

“Specified Restricted Cash and Cash Equivalents” means as of any date of
determination, the sum of (a) the aggregate amount of cash and (b) the aggregate
amount of Cash Equivalents (valued at fair market value), where the specified
asset is subject to an escrow, reserve, Lien or claim in favor of a Person
solely with respect to, and associated with, Indebtedness not prohibited
hereunder.

 

“Stabilized Property” means a completed project that has achieved a Leased Rate
of at least 75%; provided that a Development Property on which all improvements
related to the development of such Real Estate have been substantially completed
(excluding tenant improvements) for at least 18 months shall constitute a
Stabilized Property. Additionally, any Development Property which has a
Capitalized Value exceeding or equal to its undepreciated GAAP book value shall
constitute a Stabilized Property. Once a project becomes a Stabilized Property,
it shall remain a Stabilized Property.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other

 

A-19

--------------------------------------------------------------------------------



 

commercial activities in Iran or any other country that is a target of economic
sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Issuer.

 

“Subsidiary Guarantor” means each Initial Subsidiary Guarantor and any
Subsidiary that has executed and delivered a Subsidiary Guaranty pursuant to
Section 9.8.

 

“Subsidiary Guaranty” is defined in Section 2.3.

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“The Carlyle Group” means, collectively, Carlyle Realty Partners III, L.P.,
Carlyle Realty Partners IV, L.P. and Carlyle Realty Partners V, L.P., and each
of their respective Affiliates (other than their respective portfolio
companies).

 

“Unconsolidated Affiliate” means, in respect of any Person, any other Person in
whom such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, or (b) which is not a
Subsidiary of such first Person.

 

“Unencumbered Asset Pool” means all of the Eligible Real Estate Assets owned by
the Issuer, a Subsidiary Guarantor or a Pool Owner for which:

 

(a)           such assets (and the income therefrom and proceeds thereof) are
not subject to any Liens securing Indebtedness (other than Indebtedness owing to
the Issuer or a Subsidiary Guarantor);

 

(b)           the Equity Interests of each Person that directly owns or ground
leases an interest in such assets (the “Direct Owner”), and those of each
Subsidiary of the Issuer that directly or indirectly owns any Equity Interests
of each Direct Owner (each an “Indirect Owner”), are not junior in any manner to
any other class of Equity Interests in such Person or subject to any Liens
securing Indebtedness (other than Indebtedness owing to the Issuer or a
Subsidiary Guarantor); and

 

(c)           no Direct Owner or Indirect Owner of such assets shall have any
Indebtedness (other than (i) the obligations under the Notes or a Note Guaranty,
(ii) so long

 

A-20

--------------------------------------------------------------------------------



 

as the applicable Direct Owner or Indirect Owner is the Issuer or a Subsidiary
Guarantor, the “Obligations” under the Primary Credit Facility or obligations in
respect of other unsecured Indebtedness permitted under this Agreement, (iii) so
long as the applicable Direct Owner or Indirect Owner is a Pool Owner,
obligations in respect of other unsecured Indebtedness permitted under clause
(d), (f), (g), (h) or (i) of Section 10.7 and (iv) obligations under
Indebtedness owing to the Issuer or a Subsidiary Guarantor).

 

“Unencumbered Asset Pool Availability” means the amount which is the least of
(a) the maximum principal amount which would not cause Unsecured Indebtedness to
be greater than the Unencumbered Asset Pool Value, and (b) the aggregate of
(i) the maximum principal amount which would not cause the Consolidated
Unsecured Indebtedness Yield to be less than (x) 12% or (y) at the Issuer’s
option, for an Elevated Period, 11.5%, plus (ii) (x) the Leased Asset NOI Amount
or (y) at the Issuer’s option, for an Elevated Period, the Material Acquisition
Leased Asset NOI Amount; provided further that the Unencumbered Asset Pool
Availability resulting from Eligible Real Estate Assets which are ground leases
and/or Leased Assets shall not at any time exceed 30% of the Unencumbered Asset
Pool Availability.

 

“Unencumbered Asset Pool Value” means the aggregate of (a) 0.60 multiplied by
the Capitalized Value of the Unencumbered Asset Pool (excluding the Leased
Assets), plus (b) the Leased Asset NOI Amount; provided, however, that, at the
Issuer’s option, for an Elevated Period, the Unencumbered Asset Pool Value shall
be permitted to increase to a maximum aggregate of (i) 0.65 multiplied by the
Capitalized Value of the Unencumbered Asset Pool (excluding the Leased Assets),
plus (ii) the Material Acquisition Leased Asset NOI Amount.

 

“United States Person” has the meaning set forth in section 7701(a)(30) of the
Code.

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
the sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value). As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserves or Liens or claims of any kind in favor of any Person.

 

“Unsecured Indebtedness” means Indebtedness of the Issuer and the Subsidiary
Guarantors and their respective Subsidiaries outstanding at any time which is
not Secured Indebtedness.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States of
America pursuant to which economic sanctions have been imposed on any Person,
entity, organization, country or regime, including the Trading with the Enemy
Act, the International Emergency Economic Powers Act, the Iran Sanctions Act,
the Sudan Accountability and Divestment Act and any other OFAC Sanctions
Program.

 

“USA PATRIOT Act” means U.S. Public Law 107-56, Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time, and the
rules and regulations promulgated thereunder from time to time in effect.

 

A-21

--------------------------------------------------------------------------------



 

“Wholly Owned Subsidiary” means, at any time, any Subsidiary all of the Equity
Interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Issuer and the Issuer’s other Wholly Owned
Subsidiaries at such time.

 

“Wilshire Property” means the premises leased by CoreSite One Wilshire, L.L.C.
(f/k/a CRG West One Wilshire, L.L.C.) in the building located at 624 S. Grand
Avenue, Los Angeles, California pursuant to that certain lease dated August 1,
2007 entered into between CRG West One Wilshire, L.L.C. as tenant and Hines Reit
One Wilshire LP as landlord and its permitted successors and assigns.

 

A-22

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(a)

 

[FORM OF SERIES A NOTE]

 

CORESITE, L.P.

 

4.11% SERIES A SENIOR NOTE DUE APRIL 17, 2026

 

No. RA-[     ]

[Date]

$[       ]

PPN 21871@ AC4

 

FOR VALUE RECEIVED, the undersigned, CoreSite, L.P., a Delaware limited
partnership (herein called the “Issuer”), hereby promises to pay to
[            ], or registered assigns, the principal sum of
[                     ] DOLLARS (or so much thereof as shall not have been
prepaid) on April 17, 2026 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.11% per annum from the date hereof, payable
semiannually, on the 15th day of August and February in each year, commencing
with the August 15 or February 15 next succeeding the date hereof (or, in the
case of Series A Notes issued on or before February 15, 2020, February 15,
2020), and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.11% or (ii) 2.00%
over the rate of interest publicly announced by Citibank, N.A. from time to time
in New York, New York as its “base” or “prime” rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Citibank, N.A. or at such other place as the Issuer shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of the Series A Senior Notes issued pursuant to the Note
Purchase Agreement, dated April 17, 2019 (as from time to time amended, the
“Note Purchase Agreement”), among the Issuer, CoreSite Realty Corporation, a
Maryland corporation, and the respective Purchasers named therein and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,

 

SCHEDULE 1.1(a)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

a new Note for a like principal amount will be issued to, and registered in the
name of, the transferee. Prior to due presentment for registration of transfer,
the Issuer may treat the Person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Issuer will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

CORESITE, L.P.

 

by its general partner,

 

CoreSite Realty Corporation

 

 

 

 

 

By

 

 

1-2

--------------------------------------------------------------------------------



 

SCHEDULE 1.1(b)

 

[FORM OF SERIES B NOTE]

 

CORESITE, L.P.

 

4.31% SERIES B SENIOR NOTE DUE APRIL 17, 2029

 

No. RB-[     ]

[Date]

$[       ]

PPN 21871@ AD2

 

FOR VALUE RECEIVED, the undersigned, CoreSite, L.P., a Delaware limited
partnership (herein called the “Issuer”), hereby promises to pay to
[            ], or registered assigns, the principal sum of
[                     ] DOLLARS (or so much thereof as shall not have been
prepaid) on April 17, 2029 (the “Maturity Date”), with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.31% per annum from the date hereof, payable
semiannually, on the 15th day of August and February in each year, commencing
with the August 15 or February 15 next succeeding the date hereof (or, in the
case of Series B Notes issued on or before February 15, 2020, February 15,
2020), and on the Maturity Date, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, (x) on any overdue
payment of interest and (y) during the continuance of an Event of Default, on
such unpaid balance and on any overdue payment of any Make-Whole Amount, at a
rate per annum from time to time equal to the greater of (i) 6.31% or (ii) 2.00%
over the rate of interest publicly announced by Citibank, N.A. from time to time
in New York, New York as its “base” or “prime” rate, payable semiannually as
aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
Citibank, N.A. or at such other place as the Issuer shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of the Series B Senior Notes issued pursuant to the Note
Purchase Agreement, dated April 17, 2019 (as from time to time amended, the
“Note Purchase Agreement”), among the Issuer, CoreSite Realty Corporation, a
Maryland corporation, and the respective Purchasers named therein and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing,

 

SCHEDULE 1.1(b)
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

a new Note for a like principal amount will be issued to, and registered in the
name of, the transferee. Prior to due presentment for registration of transfer,
the Issuer may treat the Person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Issuer will not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

CORESITE, L.P.

 

by its general partner,

 

CoreSite Realty Corporation

 

 

 

 

 

By

 

 

1-2

--------------------------------------------------------------------------------



 

SCHEDULE 2.3

 

FORM OF SUBSIDIARY GUARANTY

 

[see attached]

 

SCHEDULE 2.3

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.4(a)(i)

 

FORM OF OPINION OF SPECIAL COUNSEL

 

FOR THE PARENT, THE ISSUER AND THE INITIAL SUBSIDIARY GUARANTORS

 

[see attached]

 

SCHEDULE 4.4(a)(i)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.4(a)(ii)

 

FORM OF OPINION OF SPECIAL MARYLAND COUNSEL FOR THE PARENT

 

[see attached]

 

SCHEDULE 4.4(a)(ii)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.4(b)

 

FORM OF OPINION OF SPECIAL COUNSEL
FOR THE PURCHASERS

 

[see attached]

 

SCHEDULE 4.4(b)

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.9

 

CHANGES IN CORPORATE STRUCTURE

 

None.

 

SCHEDULE 4.9

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

SCHEDULE 5.3

 

DISCLOSURE MATERIALS

 

The Parent’s Annual Report on Form 10-K for the fiscal year ended December 31,
2018, filed with the SEC on February 8, 2019

 

Investor Presentation dated March 2019, which was posted to IntraLinks on
March 13, 2019

 

SCHEDULE 5.3

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

SCHEDULE 5.4

 

SUBSIDIARIES OF THE ISSUER AND

OWNERSHIP OF SUBSIDIARY STOCK

 

(i)        Subsidiaries:

 

Name

 

Jurisdiction
of Formation

 

Direct or Indirect
Ownership Interest

 

Subsidiary
Guarantor

 

Colo 6, LLC

 

California

 

100.00

%

No

 

CoreSite, L.L.C.

 

Delaware

 

99.00

%(1)

No

 

Comfluent Acquisition, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite 1099 14th Street NW, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite 1275 K Street, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite 32 Avenue of the Americas, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Data Center Services, Inc.

 

Delaware

 

100.00

%

No

 

CoreSite Denver, L.L.C.

 

Colorado

 

100.00

%

No

 

CoreSite Development Services, Inc.

 

Delaware

 

100.00

%

No

 

CoreSite One Wilshire, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 12100 Sunrise Valley Drive L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 1656 McCarthy GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 1656 McCarthy, L.P.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 2 Emerson Lane, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2115 NW 22nd Street, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 2901 Coronado GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2901 Coronado, L.P.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 2950 Stender GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2950 Stender, L.P.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2972 Stender G.P., L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 2972 Stender, L.P.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 3001 Coronado GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 3001 Coronado, L.P.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 3032 Coronado G.P., L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 3032 Coronado, L.P.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 3045 Stender, L.P.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 3045 Stender GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 427 S. LaSalle, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 55 S. Market Street, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 70 Innerbelt, L.L.C.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate 900 N. Alameda GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate 900 N. Alameda, L.P.

 

Delaware

 

100.00

%

Yes

 

CoreSite Real Estate CH2, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate Sunrise Technology Park, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate SV9 GP, L.L.C.

 

Delaware

 

100.00

%

No

 

CoreSite Real Estate SV9, L.P.

 

Delaware

 

100.00

%

No

 

U.S. Colo, LLC

 

California

 

100.00

%

No

 

U.S. Colo. LLC

 

Nevada

 

100.00

%

No

 

US Colo @ 800 Hope, LLC A Limited Liability Company

 

Nevada

 

100.00

%

No

 

US Colo Holding Company, L.L.C.

 

Delaware

 

100.00

%

No

 

 

--------------------------------------------------------------------------------

(1)               The remaining 1.00% ownership interest is held by the Parent.

 

SCHEDULE 5.4
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

(ii)       Affiliates:

 

Name

 

Jurisdiction of Formation

 

Guarantor

CoreSite Realty Corporation

 

Maryland

 

Yes

 

(iii)      The Parent’s and the Issuer’s Directors and Senior Officers:

 

Directors of the Parent

 

James A. Attwood, Jr.

Jean A. Bua

Kelly C. Chambliss

Michael R. Koehler

Robert G. Stuckey

Paul E. Szurek

J. David Thompson

David A. Wilson

 

Senior Officers of the Parent

 

Name

 

Title

Paul E. Szurek

 

President and Chief Executive Officer

Jeffrey S. Finnin

 

Chief Financial Officer

Steven J. Smith

 

Chief Revenue Officer

Mark R. Jones

 

Chief Accounting Officer

Juan A. Font

 

Senior Vice President, General Management

Maile Kaiser

 

Senior Vice President, Sales

Derek S. McCandless

 

Senior Vice President, Legal, General Counsel and Secretary

Dominic M. Tobin

 

Senior Vice President, Field Operations and Network Engineering

Brian P. Warren

 

Senior Vice President, Engineering and Product

 

Directors of the Issuer

 

None.

 

Senior Officers of the Issuer

 

None.

 

5.4-2

--------------------------------------------------------------------------------



 

SCHEDULE 5.5

 

FINANCIAL STATEMENTS

 

The Parent’s Annual Report on Form 10-K for the fiscal year ended December 31,
2018, filed with the SEC on February 8, 2019.

 

SCHEDULE 5.5

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

SCHEDULE 5.15

 

EXISTING INDEBTEDNESS

(AS OF DECEMBER 31, 2018)

 

OBLIGOR(S)

 

DESCRIPTION OF INDEBTEDNESS

 

INTEREST
RATE(S)

 

COLLATERAL

 

FINAL
MATURITY

 

OUTSTANDING
PRINCIPAL AMOUNT

 

CoreSite, L.P., as parent borrower, and CoreSite One Wilshire, L.L.C., CoreSite
Real Estate 12100 Sunrise Valley Drive L.L.C., CoreSite Real Estate 1656
McCarthy, L.P., CoreSite Real Estate 2115 NW 22nd Street, L.L.C., CoreSite Real
Estate 2901 Coronado, L.P., CoreSite Real Estate 2972 Stender, L.P., CoreSite
Real Estate 3032 Coronado, L.P., CoreSite Real Estate 427 S. LaSalle, L.L.C.,
CoreSite Real Estate 55 S. Market Street, L.L.C., CoreSite Real Estate 70
Innerbelt, L.L.C., and CoreSite Real Estate 900 N. Alameda, L.P., as subsidiary
guarantors (the “Subsidiary Guarantors”), and CoreSite Realty Corporation, as
guarantor (the “Parent Guarantor”)

 

Revolving Credit Facility pursuant to the Primary Credit Facility

 

3.95

%(1)

None

 

April 19, 2022

 

$

211.5 million

 

 

2020 Senior Unsecured Term Loan pursuant to the Primary Credit Facility

 

3.37

%(2)

None

 

June 24, 2020

 

$

150.0 million

 

 

2021 Senior Unsecured Term Loan pursuant to the Primary Credit Facility

 

3.90

%(3)

None

 

February 2, 2021

 

$

100.0 million

 

 

2022 Senior Unsecured Term Loan pursuant to the Term Loan Agreement (as defined
on Schedule 11)

 

3.65

%(4)

None

 

April 19, 2022

 

$

200.0 million

 

 

2023 Senior Unsecured Term Loan pursuant to the Primary Credit Facility

 

4.01

%(5)

None

 

April 19, 2023

 

$

150.0 million

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CoreSite, L.P., as issuer, the Parent Guarantor and the Subsidiary Guarantors

 

4.19% Senior Notes due June 15, 2023

 

4.19

%

None

 

June 15, 2023

 

$

150.0 million

 

 

3.91% Senior Notes due April 20, 2024

 

3.91

%

None

 

April 20, 2024

 

$

175.0 million

 

 

--------------------------------------------------------------------------------

(1)                                 Borrowings under the revolving credit
facility bear interest at a variable rate per annum equal to either (i) LIBOR
plus 145 basis points to 205 basis points, or (ii) a base rate plus 45 basis
points to 105 basis points, each depending on the Issuer’s leverage ratio. At
December 31, 2018, the Issuer’s leverage ratio was 25.3% and the interest rate
was LIBOR plus 145 basis points.

 

(2)                                 The borrowings under this term loan bear
interest at a variable rate per annum equal to either (i) LIBOR plus 140 basis
points to 200 basis points, or (ii) a base rate plus 40 basis points to 100
basis points, each depending on the Issuer’s leverage ratio. At December 31,
2018, the Issuer’s leverage ratio was 25.3% and the interest rate was LIBOR plus
140 basis points. The Issuer entered into a swap agreement with respect to this
term loan to swap the variable interest rate associated

 

SCHEDULE 5.15

(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

with 50% of the principal amount of such term loan to a fixed rate of
approximately 2.83% per annum at the Issuer’s current leverage ratio as of
December 31, 2018. The interest rate on the remaining 50% of the principal
amount of such term loan is based on LIBOR plus the applicable spread. The
effective interest rate as of December 31, 2018 was 3.37%.

 

(3)                                 The borrowings under this term loan bear
interest at a variable rate per annum equal to either (i) LIBOR plus 140 basis
points to 200 basis points, or (ii) a base rate plus 40 basis points to 100
basis points, each depending on the Issuer’s leverage ratio. At December 31,
2018, the Issuer’s leverage ratio was 25.3% and the interest rate was LIBOR plus
140 basis points.

 

(4)                                 The borrowings under this term loan bear
interest at a variable rate per annum equal to either (i) LIBOR plus 140 basis
points to 200 basis points, or (ii) a base rate plus 40 basis points to 100
basis points, each depending on the Issuer’s leverage ratio. At December 31,
2018, the Issuer’s leverage ratio was 25.3% and the interest rate was LIBOR plus
140 basis points.

 

(5)                                 The borrowings under this term loan bear
interest at a variable rate per annum equal to either (i) LIBOR plus 140 basis
points to 200 basis points, or (ii) a base rate plus 40 basis points to 100
basis points, each depending on the Issuer’s leverage ratio. At December 31,
2018, the Issuer’s leverage ratio was 25.3% and the interest rate was LIBOR plus
140 basis points. The Issuer entered into a swap agreement with respect to this
term loan to swap the variable interest rate associated with 50% of the
principal amount of such term loan to a fixed rate of approximately 4.12% per
annum at the Issuer’s current leverage ratio as of December 31, 2018. The
interest rate on the remaining 50% of the principal amount of such term loan is
based on LIBOR plus the applicable spread. The effective interest rate as of
December 31, 2018 was 4.01%.

 

B-2

--------------------------------------------------------------------------------



 

SCHEDULE 10

 

ELIGIBLE REAL ESTATE

 

1. 1656 McCarthy Blvd.
Milpitas, CA

 

2. 900 N. Alameda Street
Los Angeles, CA

 

3. 2901 Coronado Drive
Santa Clara, CA

 

4. 70 Innerbelt Road
Somerville, MA

 

5. 427 S. LaSalle Street
Chicago, IL

 

6. 2972 Stender Way
Santa Clara, CA

 

7. 624 S. Grand Avenue
Los Angeles, CA

 

8. 12100 Sunrise Valley Drive
Reston, VA

 

9. 2115 NW 22nd Street
Miami, FL

 

10. 55 S. Market Street
San Jose, CA

 

11. 3032 Coronado Drive
Santa Clara, CA

 

SCHEDULE 10
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

SCHEDULE 11

 

EXISTING CREDIT FACILITIES

 

Amended and Restated Term Loan Agreement, among CoreSite, L.P., as borrower,
Royal Bank of Canada, the other lenders party thereto and other lenders that may
become parties thereto, Royal Bank of Canada, as administrative agent, Regions
Bank, as syndication agent, and RBC Capital Markets, Regions Capital Markets, TD
Securities (USA) LLC and Wells Fargo Securities, LLC, as joint lead arrangers
and joint book managers, dated as of April 19, 2017 and as amended through
April 19, 2018 (the “Term Loan Agreement”).

 

Note Purchase Agreement, among CoreSite, L.P., as issuer, CoreSite Realty
Corporation, as parent guarantor, and the purchasers party thereto, dated as of
June 15, 2016 and as amended through June 12, 2018.

 

Note Purchase Agreement, among CoreSite, L.P., as issuer, CoreSite Realty
Corporation, as parent guarantor, and the purchasers party thereto, dated as of
April 20, 2017 and as amended through June 12, 2018.

 

SCHEDULE 11
(to Note Purchase Agreement)

 

--------------------------------------------------------------------------------



 

PURCHASER SCHEDULE

 

INFORMATION RELATING TO PURCHASERS

 

Purchaser Schedule-2

 

--------------------------------------------------------------------------------